Case 20-11570-LSS   Doc 150-1   Filed 07/13/20   Page 1 of 71




                       EXHIBIT A
                           CaseCase
                                20-11570-LSS
                                    20-11570 Doc
                                             Doc 2150-1
                                                     FiledFiled
                                                           06/15/20
                                                                07/13/20
                                                                      PagePage
                                                                           1 of 70
                                                                                2 of 71




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                     §
             In re:                                                  §      Chapter 11
                                                                     §
             PYXUS INTERNATIONAL, INC., et al.,1                     §
                                                                     §      Case No. 20-11570 (___)
                                        Debtors.                     §
                                                                     §      (Joint Administration Requested)
                                                                     §
                                                                     §

                                     DECLARATION OF JOEL THOMAS,
                             EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL
                            OFFICER OF DEBTOR PYXUS INTERNATIONAL, INC., IN
                      SUPPORT OF THE CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

                      I, Joel Thomas, pursuant to Section 1746 of title 28 of the United States Code, hereby

         declare that the following is true to the best of my knowledge, information and belief:

                      1.     I am the Executive Vice President and Chief Financial Officer of Pyxus

         International, Inc. (“Pyxus”), one of the above-captioned debtors-in-possession. Pyxus is a

         publicly owned agricultural company, historically operating as a leaf tobacco producer, processor

         and merchant in over 90 countries and more recently expanding into new non-tobacco businesses

         including hemp-derived products and vapable e-liquids. On June 15, 2020 (the “Petition Date”),

         Pyxus and four of its domestic subsidiaries (collectively, the “Debtors” and, together with their

         non-Debtor subsidiaries and affiliates, the “Company”) commenced in this Court voluntary cases

         under Chapter 11 of the Bankruptcy Code. The Debtors are U.S. companies that serve various

         functions within the Company’s global enterprise, including, in some instances, providing




         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
26643097.1
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     2 of 70
                                                                          3 of 71




         administrative, operational and financial support to the Company’s domestic and foreign operating

         subsidiaries, including non-Debtors.

                2.      I have served as the Company’s Executive Vice President and Chief Financial

         Officer since January 2014. I have previously served as Vice President and Treasurer from

         December 2005 through December 2013. Prior to joining the Company, from January 1996 to

         December 2005, I served as Vice President and Director with Wachovia Securities (n/k/a Wells

         Fargo Securities) in their investment bank, focusing on leveraged bank and bond transactions. I

         hold an M.B.A. degree from Nova Southeastern University and an undergraduate degree from the

         University of California, Berkeley.

                3.      As Executive Vice President and Chief Financial Officer, I am responsible for

         overseeing the operations and financial activities of the Debtors, including but not limited to, cash

         flow, accounting, finance, business relationships, including with customers and financial

         institutions on a worldwide basis, workforce integration and optimization, and financial planning.

         As a result of my tenure with the Debtors, my review of public and non-public documents, and my

         discussions with other members of the Debtors’ management team, I am generally familiar with

         the Debtors’ business, financial condition, policies and procedures, day-to-day operations, and

         books and records.

                4.      I submit this declaration (this “Declaration”) to provide an overview of this

         proposed restructuring and circumstances leading up to these Chapter 11 cases, as well as to

         support the Debtors’ Chapter 11 petitions and first day motions (the “First Day Motions”).

                5.      Except as otherwise indicated, the facts set forth in this Declaration are based upon

         my personal knowledge, my review of relevant documents, information provided to me by

         employees working under my supervision, my experience, knowledge, and information


26643097.1
                                                          2
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      3 of 70
                                                                           4 of 71




         concerning the Debtors’ operations and financial condition, or my discussions with the Debtors’

         legal and financial advisors. References to the Bankruptcy Code, the Chapter 11 process, and

         related legal matters are based on my understanding of such matters in reliance on the explanation

         provided by counsel. If called upon to testify, I would testify competently to the facts set forth in

         this Declaration.

                                                I. Preliminary Statement2

                 6.      These highly consensual prepackaged Chapter 11 Cases were commenced after

         more than three months of extensive good faith negotiations among the Debtors, their foreign and

         domestic lenders and their other stakeholders. Those negotiations culminated in the Debtors’

         prepackaged plan of reorganization (the “Plan”), which is supported overwhelmingly by the only

         two classes of creditors impaired by the Plan – holders of greater than 92% of the Debtors’ First

         Lien Notes (comprising approximately $275 million) and greater than 67% of the Debtors’ Second

         Lien Notes (comprising approximately $636 million) have agreed to support the Plan.

                 7.      Critically, the Plan does not impair any of the lenders to the Company’s foreign

         operating subsidiaries, none of which are debtors in the Chapter 11 Cases, nor will the Company’s

         global workforce, vendors or customers be impaired under the Plan. Indeed, as described below,

         the Company is seeking permission to pay prepetition amounts owed by the Debtors to these

         constituents and then will continue to operate in the ordinary course during the pendency of these

         Chapter 11 Cases.

                 8.      On a go-forward basis the proposed Plan, if confirmed, would substantially

         deleverage the Company’s balance sheet by eliminating approximately $636 million of Second

         Lien Notes and providing the Company with access to at least $260 million of new working capital.


         2
          Capitalized terms used but not defined in this Overview have the meanings set forth in the remainder of this
         Declaration.
26643097.1
                                                              3
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      4 of 70
                                                                           5 of 71




         This right-sized capital structure will position the Company for growth and success after

         emergence from Chapter 11.

                                                       II. Overview

                9.      The Company’s principal business is the production and international sale of

         tobacco. The Company is particularly proud of its longstanding relationships with farmers in the

         U.S. and abroad, including in Eastern and Southern Africa, Southern Europe, South America and

         Southeastern Asia. The Company works with its contracted farmer suppliers to produce high-

         quality, sustainable and traceable crops that are compliant with customer and applicable regulatory

         requirements. In 2018, the Company, through non-Debtor affiliates, expanded its business to

         include its “Global Specialty Products” business segment, which includes a variety of vapable e-

         liquids and hemp-derived products (e.g., non-intoxicating cannabinoid or “CBD”) and, in the

         Canadian market only, cannabis products that are legal under Canadian federal law. The

         Company’s principal source of revenue is generated from its tobacco business, which accounted

         for over 99% of its aggregate consolidated revenue for the fiscal year ended March 31, 2020.

                10.     The Company’s business is fundamentally sound, with a dedicated and talented

         workforce and a strong customer base that includes the tobacco industry’s largest companies. In

         fiscal years 2019 and 2020, the Company’s tobacco business generated $184 million and $151

         million of adjusted EBITDA, respectively. However, the Debtors have been burdened with an

         unsustainable level of debt, consisting of:

                           $44,900,000 owed under its ABL Facility;

                           $275,000,000 of First Lien Notes;

                           $635,686,000 of Second Lien Notes; and

                           Approximately $557,000,000 owed under a number of Foreign Credit Lines
                            (defined below) of which approximately 95% is guaranteed by Pyxus.

26643097.1
                                                            4
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      5 of 70
                                                                           6 of 71




                11.     As the ABL Facility, First Lien Notes and Second Lien Notes had scheduled

         maturity dates of mid-2021, toward the end of 2018, the Company began to explore certain

         transformative transactions to address its leveraged capital structure, including a potential initial

         public offering of certain businesses comprising its Global Specialty Product segment, a potential

         debt exchange and raising new equity capital. As described in further detail below, those efforts

         ultimately were not successful due to unfavorable market dynamics. As a result, in early 2020,

         the Company formed a special committee of the board of directors (the “Special Committee”) to

         consider a broader range of strategic alternatives. Unfortunately, due to the unprecedented

         COVID-19 pandemic and other factors set forth herein, the Special Committee concluded that an

         out-of-court deleveraging transaction was unlikely.

                12.     Most acutely and exacerbating the foregoing, the COVID-19 pandemic triggered a

         liquidity crisis. With international trade at a standstill and stay-at-home orders shutting tobacco

         handling facilities around the world, the Company faced significant and insurmountable delays in

         delivering product to its customers. By March and April, a perfect storm had occurred: revenue

         declined substantially, at a time when the Company’s Foreign Credit Lines were maturing. As

         described below, the Foreign Credit Lines typically are uncommitted local bank commercial credit

         facilities that provide the Company with critical seasonal working capital, but must be renewed

         (and repaid) annually.

                13.     After exploring all other possibilities, the Debtors, guided by the Special

         Committee, management and its advisors, determined new capital would be available only as part

         of a Chapter 11 proceeding that holistically addressed their balance sheet. As restructuring

         negotiations ensued, the Debtors and the Consenting Noteholders (defined below) realized that a

         protracted bankruptcy case carried significant business risk for all constituents, particularly


26643097.1
                                                          5
                          CaseCase
                               20-11570-LSS
                                   20-11570 Doc
                                            Doc 2150-1
                                                    FiledFiled
                                                          06/15/20
                                                               07/13/20
                                                                     PagePage
                                                                          6 of 70
                                                                               7 of 71




         because of the importance of the Company’s foreign operations. Therefore, the Special Committee

         mandated that the in-court proceeding be a targeted and expedited balance sheet restructuring that

         would not interfere with the Debtors’ international operations or impair their trade creditors or

         Foreign Credit Lines. That approach was endorsed unequivocally by the Consenting Noteholders.

                    14.      By April, the Debtors and their advisors began active negotiations with a crossover

         group containing both First Lien Noteholders and Second Lien Noteholders (the “Ad Hoc

         Crossholder Group”). After coming to agreement with the Ad Hoc Crossholder Group over the

         terms of the restructuring, the Debtors and their advisors began to engage with a group of First

         Lien Noteholders (the “Ad Hoc First Lien Group”) and ultimately came to a consensual resolution

         with both the Ad Hoc First Lien Group and the Ad Hoc Crossholder Group. On June 14, 2020,

         the Debtors and holders of greater than 92% of First Lien Notes and greater than 67% of Second

         Lien Notes (collectively, the “Consenting Noteholders”), including the members of the Ad Hoc

         First Lien Group and the Ad Hoc Crossholder Group, signed a Restructuring Support Agreement

         (together with its exhibits, and as may be amended, the “RSA”).3 The RSA includes, among other

         things, the terms of the Plan that was filed on the Petition Date that will effectuate a comprehensive

         balance sheet restructuring.

                    15.      The key terms of the Plan include:

                                Each First Lien Noteholder either will receive its ratable portion of $280.8
                                 million of new secured notes with a four-year maturity or will have its claims
                                 (including a prepayment premium) paid in full in cash from the proceeds of a
                                 new third-party financing.

                                Each Second Lien Noteholder will either receive, at its election (x) its ratable
                                 share of 100% of the new common stock to be issued by reorganized Pyxus on
                                 the effective date of the Plan (the “New Common Stock”), subject to dilution
                                 by New Common Stock issued as fees under the Plan or RSA or as part of a
                                 new management incentive plan or (y) cash in an amount equal to 2% of the
                                 aggregate outstanding principal amount of such holder’s Second Lien Notes

         3
             A copy of the RSA is attached as Exhibit C to the Disclosure Statement which was filed on the Petition Date.
26643097.1
                                                                    6
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      7 of 70
                                                                           8 of 71




                            Claims. Holders of Second Lien Notes that do not affirmatively make an
                            election will be deemed to elect the cash option, and, as part of the RSA, the
                            Consenting Noteholders have agreed to elect to receive New Common Stock.

                           Holders of Pyxus’ existing equity interests are not entitled to any recovery on
                            account of such interests. However, holders of Pyxus common stock that do not
                            affirmatively opt-out of the third party releases contained in the Plan and do not
                            object, oppose or seek to impede confirmation of the Plan will receive a ratable
                            share of $1 million in cash.

                           All other creditors and stakeholders, including all employees, vendors and
                            lenders under the Foreign Credit Lines, will be unimpaired and reinstated.

                16.     The RSA also includes a commitment from certain members of the Ad Hoc

         Crossholder Group (in such capacity, the “Financing Commitment Parties”) to backstop a $206.7

         million debtor-in-possession financing facility (the “DIP Facility”) that will refinance the ABL

         Facility and convert (together with an approximately $6.7 million exit fee) into an Exit Term

         Facility on emergence, thereby securing critical working capital during and after these Chapter 11

         Cases. Under the Plan, upon and subject to such conversion, holders of the DIP Facility will also

         receive approximately 45% of the New Common Stock, subject to dilution by the new

         management incentive plan.

                17.     In addition, the Plan contemplates a new asset-based loan facility being put in place

         upon emergence with commitments of not less than $60 million.

                18.     Pursuant to the RSA, the Debtors have committed to achieve              a number of

         bankruptcy milestones, including:

                           the Interim DIP Order must be entered within 2 business days of the Petition
                            Date;

                           the Final DIP Order must be entered within 35 days of the Interim DIP Order;

                           the Plan must be confirmed and the Disclosure Statement approved within 60
                            days of the Petition Date; and

                           the Plan must be consummated within 75 days of the Petition Date.

26643097.1
                                                          7
                        CaseCase
                             20-11570-LSS
                                 20-11570 Doc
                                          Doc 2150-1
                                                  FiledFiled
                                                        06/15/20
                                                             07/13/20
                                                                   PagePage
                                                                        8 of 70
                                                                             9 of 71




                  19.      It is crucial that the Debtors satisfy these milestones, not only to avoid a breach of

         the RSA, but also to minimize the risks to the foreign operations that might result from a protracted

         bankruptcy case.4

                                                    III. The Pyxus Business

         A. Pyxus’ History, Products and Services

                  20.      The Company (through predecessors) has been operating for over 146 years and

         currently employs approximately 3,564 employees, excluding seasonal employees and farmers.

         Historically, the Company’s core business has been as a tobacco leaf merchant. This entails the

         purchase, processing, packing, storing and shipping of tobacco to manufacturers of cigarettes and

         other consumer tobacco products through the Company’s subsidiaries. The Company does not

         manufacture cigarettes. The Company also provides agronomy expertise to growers of leaf

         tobacco, hemp, groundnuts and sunflower seeds.

                  21.      In 2018, the Company began a transformation process designed to diversify its

         products and services by leveraging its core strengths in agronomy and traceability. This process

         included diversification into the production and sale of “e-liquids” for vapable products and CBD

         oil, which is a non-intoxicating extract from industrial hemp. Pyxus, through certain Non-Debtor

         Affiliates (as defined below), also took controlling stakes in two Canadian cannabis producers

         producing cannabis exclusively for sale in the Canadian market, where production for medicinal

         use has been legal since 2001 and recreational use has been federally legal since 2018. The

         Company operates its federally legal Canadian cannabis business lines primarily through joint

         ventures and Company-owned subsidiaries, none of which are Debtors in these Chapter 11 Cases.



         4
           As one example, the Company needs to acquire approximately $20 million of farm supplies in Brazil in early August
         that it would typically fund through a Foreign Credit Line. There is a significant risk that the lender will refuse to
         advance loans so long as the Debtors are in bankruptcy and thus that the Company would be forced to fund the
         purchase from its balance sheet during a period of limited liquidity.
26643097.1
                                                                   8
                      Case Case
                           20-11570-LSS
                                20-11570 Doc
                                         Doc 150-1
                                             2 FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                 Page
                                                                    Page
                                                                      9 of 10
                                                                           70 of 71




                22.        The Company’s operations are organized by product category and geographic area

         and aggregated into three segments: (i) Leaf – North America, (ii) Leaf – Other Regions and (iii)

         Other Products and Services (also known as the Global Specialty Products).

                23.        The “Leaf” segments cover the Company’s core business of purchasing,

         processing, packing, storing and shipping tobacco to manufacturers of cigarettes and other

         consumer tobacco products throughout the world. The Company’s leaf tobacco operations deal

         primarily in flue-cured, burley and oriental tobaccos that are used in international brand cigarettes.

         The Company purchases tobacco in more than 35 countries and ships to approximately 90

         countries. The Company purchases tobacco directly from suppliers and assumes the risk of

         matching the quantities and grades required by its customers to the entire crop it must purchase

         under contract.

                24.        In some markets, the Company buys tobacco from local entities that have purchased

         tobacco from their own suppliers and, in certain cases, it processes tobacco at its facilities for

         customers who need this service. The Company also supplies seeds, fertilizer, pesticides and other

         products related to growing tobacco to farmers on a short-term basis to assist in crop production.

         In an increasing number of markets, the Company also provides agronomy expertise to its

         contracted tobacco grower base for growing leaf tobacco, hemp, groundnuts and sunflower seeds.

                25.        A substantial portion of the Company’s inventory is sourced abroad. Once

         purchased, the Company processes tobacco to meet each customer’s specifications as to quality,

         yield, chemistry, particle size, moisture content and other characteristics. The processing of leaf

         tobacco facilitates shipping, prevents spoilage, and is an essential service to the Company’s

         customers, because the quality of processed leaf tobacco substantially affects the quality of the

         manufacturer’s end product. The Company processes tobacco in company-owned and third-party


26643097.1
                                                           9
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      10 of11
                                                                            70of 71




         facilities around the world, including the United States, Argentina, Brazil, China, Zimbabwe,

         Jordan, Guatemala, India, Tanzania, Malawi, Thailand, Indonesia, Macedonia, Kenya and Turkey.

                26.     The “Other Products and Services” (also known as Global Specialty Products)

         segment is comprised of the new business lines, including hemp-derived CBD, flavors for multiple

         uses, “e-liquids” for electronic cigarettes and, in the Canadian market, federally legal cannabis.

         These business lines are primarily operated through various joint ventures and Company-owned

         subsidiaries, none of which are Debtors.       The revenue from these product lines represent

         approximately 1% of total aggregate revenue for the fiscal year ended 2020.

         B. The Debtors’ Businesses

                27.     The Company operates its businesses through the Debtors, other domestic and

         international subsidiaries and affiliates (collectively, the “Non-Debtor Affiliates”) and domestic

         and international joint ventures. In addition to housing certain domestic operations and assets,

         certain of the Debtors also provide critical financial, logistical and administrative support to Non-

         Debtor Affiliates.

                28.     Debtor Pyxus is the publicly-listed parent of the Company and employs senior

         management. One of its primary functions is distributing funds to its various subsidiaries,

         including from borrowings under the ABL Facility. Pyxus does not directly own or operate any

         factories or facilities. Debtor Alliance One International, LLC (“AOI”) imports processed tobacco

         from foreign suppliers which it then sells to domestic customers. It also acquires domestic

         processed tobacco through an intercompany arrangement with Debtor Alliance One North

         America, LLC (“AONA”), which it exports to foreign customers. A portion of the receivables that

         AOI generates are sold to certain financial institutions through the Receivables Facilities described

         in further detail below. Debtor GSP Properties leases office space in New York.


26643097.1
                                                          10
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      11 of12
                                                                            70of 71




              29.       AONA purchases, processes, packs, stores, and ships tobacco to domestic

         manufacturers of cigarettes and other consumer tobacco products. Processing begins first by

         classifying flue-cured and burley tobacco according to grade. Tobacco is then blended to meet

         customer specifications regarding color, body and chemistry, threshed to remove the stem from

         the leaf and further processed to produce strips of tobacco and sieve out small scrap. AONA

         processes domestic tobacco, excluding both “cut rag” (described below) and cut-rolled expanded

         stem tobaccos. AONA’s tobacco processing activities are comprised of (i) the purchase of U.S.-

         origin green tobacco from U.S. suppliers and (ii) the sale of U.S.-origin tobacco to U.S. customers

         or to AOI for export to non-U.S. customers. Debtor Alliance One Specialty Products LLC

         (“AOSP”) houses the Company’s cut rag operations, by which it turns strips of leaf tobacco into

         cut rag tobacco, the type used in traditional cigarettes, cigars, roll your own products and pipe

         products. AOSP also indirectly holds the Company’s interests in the North American non-Debtor

         joint ventures for “e-liquids” and vaping products.

         C. Pyxus’ Customers

                30.     The primary customers of the Company’s tobacco leaf business are major consumer

         tobacco product manufacturers. The consumer tobacco business is dominated by a relatively small

         number of large multinational cigarette manufacturers and by government-controlled entities.

         Philip Morris International, Inc., China Tobacco International, Inc. and Imperial Brands, PLC each

         accounted for more than approximately 10% of the Company’s revenues for the years ended March

         31, 2019 and 2018.

                31.     In the 2019 fiscal year, approximately 14% of sales were to customers in the United

         States, with remaining sales going to customers in Europe, Asia, Africa and other geographic

         regions of the world.


26643097.1
                                                         11
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      12 of13
                                                                            70of 71




         D. Permitting and Licensing

                32.     The Company is heavily regulated in the jurisdictions in which it operates and is

         proud of its record of compliance. As of 2019, the FDA’s existing regulatory powers over tobacco

         products were extended to “new” tobacco products, including certain “e-liquids,” e-cigarettes and

         other vaping products that contain (or are used to consume e-liquid containing) tobacco-derived

         ingredients (e.g., nicotine). In addition, the Federal Trade Commission regulates advertising of all

         products, including certain of the Company’s products that also are FDA-regulated.              The

         Company, including certain of the Debtors, also holds processing and import licenses from the

         Alcohol and Tobacco Tax and Trade Bureau. The Company also is subject to a myriad of

         international laws and regulatory schemes, including the Cannabis Act with respect to its non-

         Debtor Canadian federally legal joint ventures.

         E. Employees

                33.     As of the Petition Date, the Company globally employs approximately 3,564

         individuals (excluding seasonal employees), 554 in the United States and 3,010 abroad. Most of

         the approximately 4,710 seasonal employees, as well as approximately 125 full-time factory

         personnel in the United States, are members of unions and covered by collective bargaining

         agreements. The Debtors have only 476 employees.

                                       IV. Corporate and Capital Structure

         A. Corporate Structure

                34.     Pyxus common stock has been traded on the New York Stock Exchange since 1995.

                35.     Pyxus has approximately 100 direct and indirect subsidiaries as of the Petition Date,

         which include joint ventures that are consolidated on an equity basis in the Company’s financial

         statements. A chart setting forth the Company’s entire corporate structure as of the Petition Date

         is attached as Exhibit A to this Declaration.
26643097.1
                                                           12
                            CaseCase
                                 20-11570-LSS
                                     20-11570 Doc
                                              Doc 2150-1
                                                      FiledFiled
                                                            06/15/20
                                                                 07/13/20
                                                                       PagePage
                                                                            13 of14
                                                                                  70of 71




                    36.         Pyxus’ executive team consists of the following individuals:

                                        Name                                                 Position
                 J. Pieter Sikkel                                           President and Chief Executive Officer
                 Tracy G. Purvis                                            Executive Vice President - Business
                                                                            Services
                 Joel L. Thomas                                             Executive Vice President - Chief Financial
                                                                            Officer
                 Laura D. Jones                                             Senior Vice President - Human Resources
                 William L. O’Quinn, Jr.                                    Senior Vice President - Chief Legal
                                                                            Officer and Secretary


         B. The Debtors’ Prepetition Capital Structure

                    37.         As of the Petition Date, the Debtors had approximately $1,513 million in principal

         amount of outstanding funded debt obligations, comprised of:

                                                                                                         Principal
             Type of Debt                                 Description                     Maturity      Outstanding
             ABL Facility                Revolving credit facility based on eligible     January 2021    $44,900,000
                                         accounts receivable and eligible inventory
             First Lien Notes            8.5% senior secured first lien notes due 2021    April 2021    $275,000,000
             Second Lien Notes           9.875% senior secured second lien notes due      July 2021     $635,686,000
                                         2021
             Foreign Credit Lines        Uncommitted short-term seasonal lines of          Various      $557,000,000
                                         credit at the local level



                    38.         The ABL Facility and the First Lien Notes share pari passu crossing liens on

         substantially all of the Debtor Obligors’ (as defined below) assets. The ABL Facility has priority

         in respect of the ABL Priority Collateral and the First Lien Notes have priority in respect of the

         Notes Priority Collateral (each as defined below). The Second Lien Notes are secured by second

         priority liens on a portion of the ABL Priority Collateral and First Lien Notes Collateral, junior in

         each case to the liens securing the ABL Facility and First Lien Notes.

                    39.         In addition, many of the Company’s foreign subsidiaries (none of which are

         Debtors) borrow under seasonal lines of credit from local financial institutions (the “Foreign

26643097.1
                                                                     13
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      14 of15
                                                                            70of 71




         Credit Lines”) to fund local operations, including the local purchase of tobacco. Pyxus guarantees

         a significant portion of the Foreign Credit Lines.

         C. ABL Facility

                40.     On October 14, 2016, Pyxus entered into the ABL Credit Agreement (as amended,

         supplemented or otherwise modified from time to time, the “ABL Credit Agreement”) with certain

         lenders (the “ABL Lenders”) and Deutsche Bank AG New York Branch, as Administrative Agent

         and Collateral Agent (the “ABL Collateral Agent”), establishing a senior secured revolving asset-

         based lending facility (the “ABL Facility”) of $60 million subject to a borrowing base composed

         of its eligible accounts receivable and inventory.

                41.     The borrowing base is subject to customary reserves, which are established by the

         ABL Collateral Agent in its permitted discretion as set forth in the ABL Credit Agreement. As of

         the Petition Date, although the borrowing base is $77.9 million, only $44.9 million in principal

         amount of loans is currently outstanding. If Pyxus were to borrow more than $45 million, the ABL

         Collateral Agent would be permitted to impose cash dominion and sweep the Debtors’ cash in its

         deposit accounts on a daily basis to repay the ABL Facility.

                42.     Pyxus’ obligations as the borrower under the ABL Facility are (a) guaranteed by

         AOSP, AONA and AOI (collectively with Pyxus, the “Debtor Obligors”) and (b) secured by

         substantially all of the Debtor Obligors’ tangible and intangible assets, subject to certain

         exceptions and permitted liens (the “Collateral”).

                43.     The ABL Collateral Agent, on behalf of the ABL Lenders, and the First Lien

         Indenture Trustee (as defined below), on behalf of the First Lien Noteholders, and Pyxus are party

         to the Senior Lien Intercreditor Agreement, dated as of October 14, 2016 (as amended, the “Senior

         Lien Intercreditor Agreement”), which governs the respective rights and remedies of the ABL

         Lenders and First Lien Noteholders in respect of the Collateral. The Senior Lien Intercreditor
26643097.1
                                                         14
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      15 of16
                                                                            70of 71




         Agreement gives the ABL Facility priority over the First Lien Notes in respect of Collateral

         consisting of accounts receivable, certain chattel paper, inventory, payment intangibles, certain

         investment property, cash (other than identifiable cash proceeds of the Notes Priority Collateral),

         deposit accounts, related general intangibles and instruments and proceeds of the foregoing

         (collectively, the “ABL Priority Collateral”).

                44.     The ABL Facility is junior in priority to the First Lien Notes in respect of the

         remaining Collateral, including material owned real property in the United States, capital stock of

         subsidiaries owned directly by a Debtor Obligor (but only 65% of the voting capital stock of direct

         foreign subsidiaries), intellectual property rights, equipment, related general intangibles and

         instruments and proceeds of the foregoing (collectively, the “Notes Priority Collateral”).

                45.     The ABL Facility matures on January 14, 2021 and bears interest at LIBOR plus

         2.50% or Base Rate plus 1.50% (each such term as defined in the ABL Credit Agreement),

         exclusive of default interest of 2.00%.

                46.     Given the over-collateralization of the ABL Facility and its senior position

         regarding the Debtor Obligors’ working capital assets, the Debtors are requesting authorization to

         use a portion of the DIP Facility to repay the ABL Facility in full.

         D. First Lien Notes

                47.     On October 14, 2016, Pyxus issued $275 million in aggregate principal amount of

         8.50% Senior Secured First Lien Notes due 2021 (the “First Lien Notes” and the holders thereof,

         the “First Lien Noteholders”) pursuant to an Indenture (as amended, the “First Lien Indenture”)

         between Pyxus and the Bank of New York Mellon Trust Company, N.A., as the indenture trustee

         and collateral agent (the “First Lien Indenture Trustee”).      As of the Petition Date, there was

         approximately $275 million in principal amount outstanding under the First Lien Notes. Like the

         ABL Facility, the First Lien Notes are guaranteed by the Debtor Obligors and are secured by liens
26643097.1
                                                          15
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       16 of17
                                                                             70of 71




         on the Collateral (see “ABL Facility” above for a discussion on the Collateral as shared between

         the ABL Facility and the First Lien Notes).

                 48.     Pursuant to the Senior Lien Intercreditor Agreement, the First Lien Noteholders are

         deemed to consent to any debtor-in-possession financing that the ABL Collateral Agent consents

         (or otherwise does not object) to, even if such financing is secured by priming liens on the ABL

         Priority Collateral, so long as (among other conditions) such financing does not have senior

         priority to the First Lien Notes as to the Notes Priority Collateral.

                 49.     The First Lien Notes bear interest at a rate of 8.50% per annum payable semi-

         annually in arrears in cash on April 15 and October 15 of each year, subject to an additional 1.00%

         of default interest, on demand, following the occurrence of a payment default.

                 50.     The First Lien Notes mature on April 15, 2021. If the First Lien Notes are

         voluntarily redeemed by Pyxus prior to October 15, 2020 they are subject to a redemption premium

         equal to 2.125% of the principal amount of the redeemed notes. Thereafter, the First Lien Notes

         can be redeemed with no premium.

                 51.     As described herein, the First Lien Notes will be refinanced or replaced under the

         Plan.

         E. Second Lien Notes

                 52.     On August 1, 2013, Pyxus issued $735 million in aggregate principal amount of

         9.875% senior secured second lien notes due 2021 (the “Second Lien Notes” and the holders

         thereof, the “Second Lien Noteholders”) pursuant to an Indenture (as amended, supplemented or

         otherwise modified from time to time, the “Second Lien Indenture”) between Pyxus and

         Wilmington Trust, National Association as the successor trustee and collateral trustee (the “Second

         Lien Indenture Trustee”).     As of the Petition Date, there was $635,686,000 in principal amount

         outstanding under the Second Lien Notes.
26643097.1
                                                           16
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       17 of18
                                                                             70of 71




                 53.      The Second Lien Notes are guaranteed by AONA and AOI (together with Pyxus,

         the “Debtor Second Lien Notes Obligors”). The Second Lien Notes are secured by liens on the

         ABL Priority Collateral of the Debtor Second Lien Notes Obligors as well as certain capital stock

         of subsidiaries and the “cut rag” processing facility located in North Carolina, which facility is

         part of the Notes Priority Collateral. The ABL Collateral Agent, on behalf of the ABL Lenders,

         and the First Lien Indenture Trustee, on behalf of the First Lien Noteholders, and the Second Lien

         Indenture Trustee, on behalf of the Second Lien Noteholders are party to the Junior Lien

         Intercreditor Agreement, dated as of August 1, 2013 (as amended, the “Junior Lien Intercreditor

         Agreement”), which governs the rights and remedies of the ABL Lenders, First Lien Noteholders

         and Second Lien Noteholders in respect of the Collateral. Under the Junior Lien Intercreditor

         Agreement, the liens securing the Second Lien Notes are junior to the liens securing both the ABL

         Facility and the First Lien Notes.5

                 54.      The Second Lien Notes bear interest at a rate of 9.875% per annum, payable semi-

         annually in arrears in cash on January 15 and July 15 of each year. The Second Lien Notes are

         subject to an additional 1.00% of default interest following the occurrence of a payment default.

         The Second Lien Notes mature on July 15, 2021.

         F. Foreign Credit Lines

                 55.      Certain of the Company’s foreign Non-Debtor Affiliates (the “Foreign

         Borrowers”) borrow under the Foreign Credit Lines. The Company uses the proceeds from these

         facilities to purchase tobacco from local farmers and run operations including production facilities

         in Africa, Europe and South America. The Foreign Borrowers occasionally purchase seeds,



         5
           The Junior Lien Intercreditor Agreement provides that Second Lien Noteholders are deemed to consent to any debtor-
         in-possession financing that the ABL Collateral Agent consents (or otherwise does not object) to, even if such
         financing is secured by priming liens on the ABL Priority Collateral and/or Notes Priority Collateral.
26643097.1
                                                                 17
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      18 of19
                                                                            70of 71




         fertilizers, pesticides and other products related to growing tobacco, and provide them to farmers

         in these regions with which the Foreign Borrowers have contracts to purchase the resulting tobacco

         crop. The resulting crop is then purchased and marketed by the Company. The Foreign Credit

         Lines are typically seasonal in nature, normally extending for a term of 180 to 270 days

         corresponding to the tobacco crop cycle in the applicable location.

                56.     As of May 31, 2020, approximately $557 million is drawn and outstanding under

         the Foreign Credit Lines. Approximately 35 Foreign Credit Lines are currently available, spread

         among approximately 30 lenders, the four largest of which are identified in the following table:

                                                                                Amount outstanding
              Rank                          Lender                             as of the Petition Date
                                                                                    (in millions)
                1 Eastern & Southern African Trade & Development               $             269.6
                  Bank (TDB)
                2 Banco do Brasil SA                                           $             106.3
                3 Industrial and Commercial Bank of China (ICBC)               $              56.0
                4 Standard Bank of South Africa Limited                        $              33.0

                57.     The Foreign Credit Lines may be unsecured or secured by certain assets of the

         Foreign Borrowers, consisting primarily of receivables and tobacco inventory on hand. Although

         none of the Foreign Borrowers are Debtors, Pyxus guaranties approximately 95% of the

         outstanding principal of the Foreign Credit Lines.

                58.     Many of the Foreign Credit Lines are uncommitted, demand facilities. This gives

         Foreign Credit Line lenders the right to stop making loans or require payment on demand at any

         time. The Company customarily renews the Foreign Credit Lines at the start of the tobacco crop

         season in the relevant country.

                59.     It is essential that the Company have uninterrupted access to the Foreign Credit

         Lines because they are the Company’s primary source of liquidity for its international operations


26643097.1
                                                        18
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      19 of20
                                                                            70of 71




         and allow the Company to adequately manage cash during planting and harvesting season, before

         inventory can be monetized. As described further below, one of the primary causes of these

         Chapter 11 Cases is that the Company was unable to repay its valuable Foreign Credit Lines earlier

         this year due to impacts from COVID-19 and risked losing them as a result.

                60.     Given the critical nature of the Foreign Credit Lines, the Company has proactively

         engaged with its largest lenders to ensure continued access to their facilities during and after these

         Chapter 11 Cases. Certain of those lenders renewed their commitments prior to the Petition Date

         but included covenants in respect of these Chapter 11 Cases, while others entered into limited

         waiver agreements or amendments in respect of termination events that may be caused by the

         commencement of these cases and related consequences. However, a protracted bankruptcy

         proceeding could nonetheless trigger events of defaults that would permit those lenders to

         terminate their facilities and exercise remedies against collateral that is crucial to the Company’s

         ongoing operations.

         G. Receivables Facilities

                61.     The Company relies on certain facilities to monetize accounts receivables given the

         delay between shipping its products and receiving payments from customers. Pyxus, AOI and

         AONA, all of whom are Debtors, are sellers under that certain Third Amended and Restated

         Receivables Purchase Agreement, dated as of December 21, 2018, and Alliance One International

         GmbH (“AOI GmbH”), a Non-Debtor Affiliate, is a seller under that certain Fourth Amended and

         Restated Receivables Purchase Agreement, dated as of December 21, 2018                 (as amended,

         supplemented or otherwise modified from time to time, collectively, “Finacity RPAs”). Finacity

         Receivables 2006-2, LLC (the “Finacity Purchaser”) purchases all right, title and interest to the

         receivables sold by Pyxus, AOI, AONA and AOI GmbH under the Finacity RPAs and then enters

         into back-to-back sales with certain financial institutions. The Finacity Purchaser purchases the
26643097.1
                                                          19
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      20 of21
                                                                            70of 71




         receivables under the Finacity RPAs for a discount to the face amount, of which a portion is paid

         up front with the balance deferred. The sales of receivables under the Finacity RPAs have been

         structured as a true sale and are non-recourse to the sellers, subject to certain customary repurchase

         obligations for (among other things) breaches of representations and warranties by the Company

         sellers. As of the week of June 8, 2020, approximately $80 million was outstanding under the

         Finacity RPAs.

                62.     Pyxus and AOI GmbH are also sellers under that certain Amendment and

         Restatement Agreement, dated December 2, 2016 (as amended, supplemented or otherwise

         modified from time to time, the “Standard Bank RPA” together with the Finacity RPAs, the

         “Securitization Facilities”), with Standard Bank of South Africa Limited (“Standard Bank”). The

         Standard Bank RPA is a $125 million uncommitted receivables facility. As of the week of June

         8, 2020, approximately $20 million was outstanding under the Standard Bank RPA. Similar to the

         Finacity RPAs, these purchases are structured as true sales, without recourse to Pyxus or AOI

         GmbH, subject to certain customary repurchase obligations for (among other things) failure by

         either of the Company sellers to perform their obligations under the applicable sales contract. The

         receivables are purchased at a discount to the invoiced amount, less any applicable fees and

         discounts. Upon payment of the invoice by the customer to Standard Bank, the sellers are entitled

         to receive agreed-upon additional amounts paid by the customer to Standard Bank in respect of

         such invoice. In general, the Company financed approximately 5% of all receivables through the

         Standard Bank RPA in fiscal year 2020. The Standard Bank RPA expires by its terms on

         December 6, 2020.

                63.     These Chapter 11 Cases trigger termination events under each of the Receivables

         Facilities. Because the Receivables Facilities are a critical source of liquidity for the Company,


26643097.1
                                                          20
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      21 of22
                                                                            70of 71




         prior to the Petition Date, Pyxus approached the counterparties under the Receivables Facilities

         and successfully obtained waivers and/or amendments necessary to continue the availability of the

         Receivables Facilities during these Chapter 11 Cases and, in the case of the Finacity RPAs, reached

         an agreement to renew the facility for another two years, subject to entry of an interim order in

         respect thereof by the Court (as described in further detail in Section VI below). However, the

         extension of the Finacity RPAs is tied to bankruptcy milestones and other bankruptcy-related

         defaults that will be triggered if the Chapter 11 Cases are not completed by September 3, 2020.

         Similarly, the prepetition amendments to the Standard Bank RPA require the consummation of the

         restructuring within a certain timeline.

         H. Intercompany Financing

                64.     The Debtors, in the ordinary course of business, engage in intercompany

         transactions among themselves and their Non-Debtor Affiliates, which typically result in

         intercompany accounts receivables and payables and Intercompany Loans (as defined below)

         (collectively, together with all other ordinary-course intercompany transactions, the

         “Intercompany Transactions”).

                65.     The costs and revenues associated with the Intercompany Transactions are

         accounted for among the legal entities and result in Intercompany Claims (as defined below) that

         are tracked electronically in the accounting system and can be ascertained, traced and accounted

         for as needed. The system of Intercompany Transactions is important to the Debtors’ ability to

         manage their cash flow and to support the operations of Non-Debtor Affiliates. If the Intercompany

         Transactions (including fund transfers) were to be discontinued, the cash management system

         would be disrupted, which could stifle the Debtors’ reorganization efforts.




26643097.1
                                                         21
                          CaseCase
                               20-11570-LSS
                                   20-11570 Doc
                                            Doc 2150-1
                                                    FiledFiled
                                                          06/15/20
                                                               07/13/20
                                                                     PagePage
                                                                          22 of23
                                                                                70of 71




                                             V. Key Events Leading to Chapter 11

         A. Excess Leverage and the Failed Canadian IPO

                    66.      Pyxus (f/k/a Alliance One International, Inc.) was formed by the merger of DIMON

         Incorporated and Standard Commercial Corporation in 2005. At the time, both companies had

         significant amounts of corporate debt, which the merged Company has continued to carry and

         service. In 2013 and 2016, Pyxus issued the Second Lien Notes and First Lien Notes, respectively,

         to refinance some of that legacy debt and for working capital. In 2016, Pyxus also entered into the

         ABL Facility to fund working capital expenses. Each year, the Debtors pay approximately $85

         million in interest on these facilities, which imposes a significant burden on their free cash flow.

                    67.      The First Lien Notes, Second Lien Notes and ABL Facility were scheduled to

         mature by July, 2021, but in reality needed to be refinanced by June 2020, when the Company’s

         annual financial statements were to be published.6 Absent a refinancing by June, 2020, the

         Company’s independent auditors likely would have included a “going concern qualification” in

         the annual financial statement, which would have triggered events of default or caused Foreign

         Credit Line lenders not to renew.

                  68.        In order to address its “maturity wall,” the Company began developing a

         refinancing strategy in 2018; however, its options were limited due to its leverage metrics. Net

         income remained fairly flat during this period for a number of reasons, including the strengthening

         U.S. dollar and the U.S.-China trade dispute. As a consequence, the Company’s debt to EBITDA

         ratio – a common metric for leverage – remained high and existing cash flow would not support a

         traditional refinancing of the First Lien Notes and Second Lien Notes.




         66
              The Company’s fiscal year ends on March 31st, with its 10-K due 75 days thereafter.
26643097.1
                                                                   22
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      23 of24
                                                                            70of 71




                69.     To address that issue, the Company attempted to capitalize on the growth of its new

         and growing Global Specialty Products business lines to raise capital. Beginning in mid-2019, the

         Company tried to take advantage of a strong market for “cannabis” companies in Canada and

         began preparing for a potential initial public offering of its Canadian cannabis business combined

         with its hemp and CBD business and e-liquids flavor and fragrance business. The Company moved

         quickly to take advantage of the positive market conditions: it engaged investment bankers in

         Canada and dedicated considerable resources to complete all the requisite regulatory filings.

         Unfortunately, there was a sudden and significant downturn in the public markets for Canadian

         cannabis companies and the Company’s investment bankers determined an IPO was not feasible

         based on conditions in September and October 2019.

                70.     In reaction to those unfavorable market conditions, the Company pivoted, and

         began exploring private capital solutions. However, the offers it received were inadequate to

         address its refinancing needs. The Company pivoted again, and in late 2019, Pyxus pursued

         possible financing transactions, including a potential debt-for-debt exchange.        However, a

         confluence of factors beyond the Company’s control, most significantly the COVID-19 pandemic,

         made that effort impossible and catalyzed these Chapter 11 Cases.

         B. Delayed Sales and COVID-19

                71.     In any given fiscal year, the Company sells a substantial portion of its tobacco

         between October and March. Because there is a significant delay between a sale and payment for

         such sale, the Company usually sells its receivables into the Receivables Facilities and uses the

         proceeds to repay the Foreign Credit Lines in Africa and South America in its fourth quarter (which

         ends March 31).




26643097.1
                                                         23
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      24 of25
                                                                            70of 71




                72.     Unfortunately, the Company’s sales in the third quarter of fiscal year 2020 were

         delayed, which triggered a liquidity shortfall just as it was preparing to repay the Foreign Credit

         Lines and renew its principal Receivables Facility maturing at the end of May.

                73.     While the Company typically would manage through the shortfall, the COVID-19

         epidemic exacerbated the Company’s already tenuous financial position.

                74.     Starting in January, 2020, exports from China to customers in other areas of the

         world began to become delayed. In early March, tobacco handling facilities across the globe were

         prohibited from operating, ports were closed and vessel callings slowed down, all resulting in

         valuable inventory and product being stuck in port. In addition, social distancing laws closed many

         of the retailers in which the Company sells its Global Specialty Products. The resulting revenue

         collapse triggered an unprecedented liquidity crisis. Ongoing uncertainty regarding US-China

         trade negotiations, COVID-19 impacts on the Company’s customer requirements and consumers’

         economic and physical ability to purchase the Company’s Global Specialty Products created future

         uncertainty as regards its business lines.

         C. Negotiations with Key Stakeholders

                75.     Facing the perfect storm, the Company concluded new capital would not be

         available without a holistic recalibration of its balance sheet and that a Chapter 11 proceeding

         likely would be necessary to achieve that objective. While the Company continued to explore all

         strategic alternatives, an out-of-court solution presented numerous insurmountable challenges,

         including the lack of material unencumbered assets, the time frame needed to consummate a

         transaction and the ability to obtain the requisite level of support to consummate an exchange or

         voluntary maturity extension.

                76.     To assist with a potential restructuring, the Company retained Lazard Frères & Co.

         LLC (“Lazard”) as its investment banker, RPA Asset Management Services, LLC (“RPA”) as its
26643097.1
                                                         24
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       25 of26
                                                                             70of 71




         financial advisor and Simpson Thacher & Bartlett LLP and Young Conaway Stargatt & Taylor

         LLP as its counsel. In March 2020, legal and financial advisors to the Ad Hoc Crossholder Group

         entered into nondisclosure agreements with the Company, and soon thereafter the Company and

         its advisors began negotiating the contours of a comprehensive restructuring.7 Following multiple

         rounds of negotiations, certain members of the Ad Hoc Crossholder Group entered into

         nondisclosure agreements as well.

                 77.      In parallel with these negotiations, the Company began soliciting interest in debtor-

         in-possession and exit financing. The Debtors (with guidance from RPA and Lazard) estimated

         they needed at least $200 million of working capital during the Chapter 11 Cases to bridge the

         liquidity trough caused by COVID-19. In addition to seeking proposals from the current lenders,

         Lazard sent requests for proposal to over 35 third party institutions, including existing lenders,

         large money-center banks, a number of sophisticated alternative investment institutions and certain

         of the Company’s largest shareholders. Although a number of parties signed nondisclosure

         agreements, only two potential lender groups, including one group composed of members of the

         Ad Hoc Crossholder Group, expressed sustained interest in providing a DIP Facility. After

         continued engagement and negotiation, members of the Ad Hoc Crossholder Group submitted the

         only viable proposal for a DIP Facility.

                 78.       As part of a comprehensive Chapter 11 restructuring that would fully equitize the

         Second Lien Notes, the Ad Hoc Crossholder Group was willing to commit to the DIP Facility and

         agreed to have the obligations thereunder convert into an exit term facility on the effective date of

         the Plan. Over the course of several weeks, numerous proposals and counter-proposals were sent

         among advisors and principals on the terms of the DIP Facility and the restructuring more


         7
          Market indicators support the conclusion that the Company is hopelessly insolvent and that the Second Lien Notes
         are the “fulcrum” security in the Company’s existing capital structure.
26643097.1
                                                                25
                        CaseCase
                             20-11570-LSS
                                 20-11570 Doc
                                          Doc 2150-1
                                                  FiledFiled
                                                        06/15/20
                                                             07/13/20
                                                                   PagePage
                                                                        26 of27
                                                                              70of 71




         generally. The proposed DIP Facility consists of $206.7 million in new money, of which $131.7

         million would be available upon entry of the Proposed Interim Order, and the balance upon entry

         of the Final Order (each as defined in the DIP Motion).

                  79.     Throughout the same period, the Company also negotiated with advisors and

         members of the Ad Hoc First Lien Group and Ad Hoc Crossholder Group regarding the treatment

         of the First Lien Notes. Members of the Ad Hoc First Lien Group favored a refinancing or,

         alternatively, for better economic terms on the “take back” notes than the Debtors (and members

         of the Ad Hoc Crossholder Group) initially proposed. After several weeks, the parties settled on

         terms that balanced these competing interests: under the Plan the First Lien Notes (including a

         capitalized prepayment premium of $5.8 million) either will be exchanged for new secured notes

         that have a longer term but higher interest rate than the First Lien Notes or will be repaid in full

         with cash from proceeds of new, third party financing if the Debtors can secure commitments for

         such financing within 60 days of the Petition Date (and, in any event, prior to the Confirmation

         Date).

         D. The Restructuring Support Agreement

                  80.     These negotiations concluded on June 14, 2020, when the Consenting Noteholders

         and the Debtors signed the RSA. The Debtors commenced solicitation the same date.

                  81.     To incentivize participation, Pyxus agreed to pay a support fee of $5.5 million to

         all Consenting First Lien Noteholders and $5.0 million to all Consenting Second Lien Noteholders

         that signed the RSA prior to the Petition Date. The fees are payable on the Plan effective date or

         within three Business Days of the RSA terminating as a result of a breach by the Debtors or the

         Debtors exercising their fiduciary out termination right. The fee payable to the Consenting Second

         Lien Noteholders will be paid in the form of New Common Stock in lieu of cash if the Plan is

         consummated.
26643097.1
                                                          26
                        CaseCase
                             20-11570-LSS
                                 20-11570 Doc
                                          Doc 2150-1
                                                  FiledFiled
                                                        06/15/20
                                                             07/13/20
                                                                   PagePage
                                                                        27 of28
                                                                              70of 71




                  82.      The RSA contains a number of termination events that may be triggered if the

         Debtors pursue a restructuring transaction that is inconsistent with the Plan or otherwise file

         restructuring documents that are not in form and substance consistent with the terms contemplated

         by the RSA. Importantly, the Debtors have a “fiduciary out” that gives them the right to terminate

         the RSA in order to pursue a superior alternative transaction if presented during the Chapter 11

         Cases. For their part, the Consenting Noteholders have agreed to support and vote in favor of the

         Plan and not to opt out of the third party releases contained therein. Accordingly, even though the

         solicitation of the Plan will remain open until July 20, 2020, the Debtors are confident they will

         receive the requisite levels of voting support for confirmation.


                                                  VI. The First Day Motions

                  83.      The Debtors are seeking approval of the First Day Motions and related orders (the

         “Proposed Orders”) and respectfully request that the Court grant such First Day Motions and enter

         the Proposed Orders.8

                  84.      I am familiar with the substance of each First Day Motion, and I believe that the

         relief sought in each First Day Motion (a) is necessary to enable the Debtors to operate in Chapter

         11 with minimal disruption or loss of productivity or value, (b) constitutes a critical element in the

         Debtors achieving a successful and prompt reorganization and (c) best serves the Debtors’ estates

         and their stakeholders’ interests. I have reviewed each of the First Day Motions, and the facts and

         descriptions of the relief set forth therein are true and correct to the best of my information and

         belief and are incorporated herein in their entirety by reference. If asked to testify as to the facts

         supporting each of the First Day Motions, I would testify as to such facts. For the reasons set forth



         8
          Capitalized terms used but not defined in this section have the meaning ascribed to such terms in the respective
         First Day Motion.
26643097.1
                                                                  27
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       28 of29
                                                                             70of 71




         below and in the First Day Motions, I believe that the Court should grant each of the First Day

         Motions.

         A. Administrative and Procedural Pleadings

                 1.       Joint Administration Motion9

                 85.      The Debtors seek the joint administration of their Chapter 11 Cases, five in total,

         for procedural purposes only. Many of the motions, hearings and other matters involved in the

         Chapter 11 Cases will affect all of the Debtors. Thus, I believe that the joint administration of the

         Chapter 11 Cases will avoid the unnecessary time and expense of duplicative motions,

         applications, orders and other pleadings, thereby saving considerable time and expense for the

         Debtors and resulting in substantial savings for their estates. I also believe that joint administration

         of the Chapter 11 Cases will ease the administrative burden on the Court and all parties in interest.

                 2.       Prime Clerk Application10

                 86.      Pursuant to the Section 156(c) Application, the Debtors seek entry of an order (i)

         appointing Prime Clerk LLC (“Prime Clerk”) as claims and noticing agent for the Debtors and

         their Chapter 11 Cases, effective as of the Petition Date, including assuming full responsibility for

         the distribution of notices and the maintenance, processing and docketing of proofs of claim filed

         in the Debtors’ Chapter 11 Cases, and (ii) granting related relief.

                 87.      Based on my discussions with the Debtors’ advisors and other management, I

         believe that the Debtors’ selection of Prime Clerk to act as the claims and noticing agent is

         appropriate under the circumstances and in the best interest of the estates. Moreover, it is my




         9
           “Joint Administration Motion” means the Debtors’ Motion for Entry of an Order Directing Joint Administration
         of Chapter 11 Cases, filed contemporaneously herewith.
         10
            “Prime Clerk Application” means the Debtors’ Application for Entry of an Order Authorizing the Retention and
         Appointment of Prime Clerk LLC as Claims and Noticing Agent for the Debtors, filed contemporaneously herewith.
26643097.1
                                                               28
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       29 of30
                                                                             70of 71




         understanding that based on all engagement proposals obtained and reviewed that Prime Clerk’s

         rates are competitive and comparable to the rates charged by their competitors for similar services.

                 88.      The Debtors anticipate that there will be approximately 6,500 persons and entities

         to be noticed in these Chapter 11 Cases. In light of the number of parties in interest and the

         complexity of the Debtors’ business, the Debtors submit that the appointment of a claims and

         noticing agent will provide the most effective and efficient means of, and relieve the Debtors

         and/or the Clerk’s office of the administrative burden of, noticing and processing proofs of claim

         and is in the best interests of both the Debtors’ estates and their creditors. Accordingly, on behalf

         of the Debtors, I respectfully submit that the Court should approve Prime Clerk’s Section 156(c)

         Application.

                 3.       Motion to Enforce Automatic Stay11

                 89.      As described in further detail above, the Company comprises a global, publicly-

         owned agricultural company, historically operating as a leaf tobacco producer, processor and

         merchant in over 90 countries. The nature of the Company’s business necessitates daily interaction

         with a variety of foreign vendors and creditors.

                 90.      Nevertheless, there only are five Debtor entities in the Chapter 11 Cases. None of

         the Non-Debtor Affiliates are part of this reorganization process. Due to the global nature of the

         Company’s business, and the Debtors’ extensive dealings with non-U.S. creditors unfamiliar with

         the protections afforded Chapter 11 debtors under the Bankruptcy Code, the Debtors request out

         of an abundance of caution that the Court enter the Proposed Order confirming certain protections

         afforded under the Bankruptcy Code: (i) restating the protections of sections 362, 365, 525 and

         541(c) of the Bankruptcy Code and (ii) granting related relief. The Proposed Order will facilitate


         11
           “Automatic Stay Motion” means the Debtors’ Motion for Entry of an Order (I) Restating and Enforcing Protections
         of 11 U.S.C. §§ 105(a), 362, 365, 525 and 541(c) and (II) Granting Related Relief, filed contemporaneously herewith.
26643097.1
                                                                 29
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       30 of31
                                                                             70of 71




         protecting the Company from parties, particularly those in foreign jurisdictions who are not

         familiar with the Bankruptcy Code or its protections, who otherwise might violate these provisions.

         The Proposed Order also may reduce the confusion that likely will ensue with respect to the Non-

         Debtor Affiliates’ role in the Chapter 11 Cases.

                 4.        Consolidation Motion12

                 91.       The Debtors seek entry of an order (i) authorizing the Debtors to (a) file a

         consolidated list of creditors in lieu of submitting a separate mailing matrix for each Debtor, (b)

         file a consolidated list of the Debtors’ 30 largest unsecured creditors and (c) seal certain personal

         identifiable information for the Debtors’ individual creditors and interest holders, and (ii) granting

         related relief.

                 92.       The Debtors request that the Court authorize the Debtors to file and maintain a

         consolidated creditor matrix (the “Creditor Matrix”) in electronic format only, in lieu of separate

         matrices for each Debtor, in these Chapter 11 Cases. Because the Debtors have many thousands

         of creditors and other parties in interest, converting the Debtors’ computerized information to a

         format compatible with the matrix requirements would be a burdensome task and would greatly

         increase the risk of error with respect to information already on computer systems maintained by

         the Debtors or their agents. In addition, certain of the Debtors share many creditors and many

         creditors have claims against multiple Debtors; as such, the Debtors request authority to file a

         single, consolidated list of their 30 largest general unsecured creditors. Compiling separate top 20

         creditor lists for each individual Debtor would consume a substantial amount of the Debtors’ time




         12
           “Consolidation Motion” means the Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to (A) File
         a Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor, (B) File a
         Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors and (C) Seal Certain Personally Identifiable
         Information for Individual Creditors and Interest Holders, and (II) Granting Related Relief, filed contemporaneously
         herewith.
26643097.1
                                                                 30
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       31 of32
                                                                             70of 71




         and resources. Moreover, the Debtors, working together with Prime Clerk have already prepared

         a single, consolidated list of the Debtors’ creditors in electronic format and will make the Creditor

         Matrix available in electronic form to any party in interest who so requests it.

                 93.      The Debtors also request to redact from any paper filed or to be filed with the Court

         in these Chapter 11 Cases the home addresses of the Debtors’ individual creditors and interest

         holders because such information could be used, among other things, to perpetrate identity theft or

         locate survivors of domestic violence or stalking who have otherwise taken steps to conceal their

         whereabouts. Absent such relief, the Debtors would unnecessarily render individuals more

         susceptible to identity theft and could jeopardize the safety of individuals who, unbeknownst to

         the Debtors, are survivors of domestic violence or stalking by publishing their home addresses

         without any advance notice or opportunity to opt out or take protective measures. The Debtors

         propose to provide an unredacted version of the Creditor Matrix and any other applicable filings

         to the Court, the Office of the United States Trustee for the District of Delaware (the “U.S.

         Trustee”), counsel to an official committee of unsecured creditors appointed in these Chapter 11

         Cases (if any) and other parties in interest upon reasonable request. Accordingly, I believe that

         the relief requested in the Consolidation Motion is in the best interests of the Debtors, their estates,

         and all parties in interest and should be granted in all respects.

                 5.       Scheduling Motion13

                 94.      The Debtors request entry of an order: (a) scheduling a combined hearing on the

         adequacy of the Disclosure Statement and confirmation of the Plan (the “Combined Hearing”);



         13
           “Scheduling Motion” means the Motion of the Debtors for Entry of an Order (I) Scheduling Combined Hearing on
         Adequacy of Disclosure Statement and Confirmation of Prepackaged Plan; (II) Fixing Deadline to Object to
         Disclosure Statement and Prepackaged Plan; (III) Approving Prepetition Solicitation Procedures and Form and
         Manner of Notice of Commencement, Combined Hearing and Objection Deadline; (IV) Approving the Form and
         Manner of Notice of the Plan Election Forms; (V) Approving Notice and Objection Procedures for the Assumption or
         Rejection of Executory Contracts and Unexpired Leases; (VI) Conditionally (A) Directing the United States Trustee
26643097.1
                                                                31
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       32 of33
                                                                             70of 71




         (b) approving procedures for objecting to the Disclosure Statement and the Plan, including a

         deadline for such objection (the “Plan/Disclosure Statement Objection Deadline”); (c) approving

         the prepetition solicitation procedures (the “Solicitation Procedures”), including the forms of

         ballots and the form and manner of the notice of the commencement of these Chapter 11 Cases,

         the Combined Hearing and the Plan/Disclosure Statement Objection Deadline; (d) approving the

         form and manner of notice of the forms on which Holders of Existing Pyxus Interests may opt out

         of the voluntary releases contained in Article VIII.F of the Plan (the “Equityholder Opt-Out

         Election Forms”) and Holders of Allowed Second Lien Notes Claims may elect to receive the

         Second Lien Notes Stock Option (the “Second Lien Notes Stock Election Forms” and, together

         with the Equityholder Opt-Out Forms, the “Plan Election Forms”); (e) approving notice and

         objection procedures for the assumption or rejection of executory contracts and unexpired leases;

         (f) conditionally (i) directing that the U.S. Trustee not convene a meeting of the creditors (the

         “Creditors’ Meeting”) under section 341(a) of the Bankruptcy Code and (ii) excusing the

         requirement that the Debtors file statements of financial affairs (“SOFAs”), schedules of assets

         and liabilities (“Schedules”) and the periodic reports of financial information with respect to

         entities in which the Debtors’ estates hold a controlling or substantial interest (the “Rule 2015.3

         Reports”) pursuant to Bankruptcy Rule 2015.3(a); and (g) granting related relief.

                 95.      In connection with the foregoing, the Debtors request that the Court approve certain

         proposed dates and deadlines relevant to the Solicitation Procedures and Combined Hearing. For

         the convenience of the Court and parties in interest, the pertinent dates are set forth below.




         Not to Convene Section 341(a) Meeting of Creditors and (B) Waiving Requirement of Filing Schedules and Statements
         and Rule 2015.3 Reports; and (VII) Granting Related Relief, filed contemporaneously herewith.

26643097.1
                                                                32
                         CaseCase
                              20-11570-LSS
                                  20-11570 Doc
                                           Doc 2150-1
                                                   FiledFiled
                                                         06/15/20
                                                              07/13/20
                                                                    PagePage
                                                                         33 of34
                                                                               70of 71




                                   Event                                                 Date/Deadline
             Voting Record Date                                        June 12, 2020
             Commencement of Solicitation                              June 14, 2020
             Petition Date                                             June 15, 2020
             Combined Hearing Notice Date                              Within three business days, or as soon as
                                                                       reasonably practicable, after entry of the
                                                                       Proposed Order
             Service of Plan Election Forms                            June 20, 2020
             Plan Supplement Filing Deadline                           July 13, 2020
             Voting Deadline                                           July 20, 2020 at 5:00 p.m. (Prevailing
                                                                       Eastern Time)
             Plan/Disclosure Statement Objection Deadline              July 20, 2020 at 5:00 p.m. (Prevailing
                                                                       Eastern Time)
             Plan Election Form Deadline                               July 20, 2020 at 5:00 p.m. (Prevailing
                                                                       Eastern Time)
             Executory Contract Objection Deadline                     July 20, 2020 at 5:00 p.m. (Prevailing
                                                                       Eastern Time)
             Plan/Disclosure Statement Reply Deadline                  July 23, 2020 at 11:59 p.m. (Prevailing
             (including, to the extent applicable, replies to          Eastern Time)
             any Executory Contract Procedures objections)
             Deadline to File Proposed Confirmation Order              July 23, 2020 at 11:59 p.m. (Prevailing
                                                                       Eastern Time)
             Deadline to File Brief in Support of                      July 23, 2020 at 11:59 p.m. (Prevailing
             Confirmation                                              Eastern Time)
             Combined Hearing                                          July 27, 2020 at ___:00 __.m (Prevailing
                                                                       Eastern Time)


                   96.     I believe that emerging from the Chapter 11 Cases on the schedule set forth above

         will maximize the value of the Estates. The Company depends on an array of foreign customers,

         suppliers and working capital lenders to successfully operate the business, and those parties may

         limit or terminate contracts or credit during these Chapter 11 Cases. 14 Any adverse effects of the

         Chapter 11 Cases upon the Company’s businesses and going-concern value will be minimized,

         and the benefit to creditors and other stakeholders maximized, through prompt distributions




         14
           As one example, the Company needs to acquire approximately $20 million of farm supplies in Brazil in early August
         that it would typically fund through a foreign credit line. There is a significant risk that the lender will refuse to
         advance loans so long as the Debtors are in bankruptcy, forcing the Company to fund the purchase from its balance
         sheet during a period of limited liquidity.
26643097.1
                                                                  33
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      34 of35
                                                                            70of 71




         pursuant to the terms of the Plan. Likewise, an expeditious restructuring will serve to minimize

         administrative expenses of the Estates.

                97.     The Debtors commenced solicitation with respect to the Plan prior to the Petition

         Date. On June 14, 2020, the Debtors caused their Solicitation Agent, Prime Clerk, to distribute

         the Disclosure Statement, Plan and the appropriate Ballot to members of the Voting Classes or

         their brokers, dealers, commercial banks, trust companies, or other agent nominees (the

         “Nominees”) by email and overnight mail (collectively, the “Solicitation Package”).              The

         Solicitation Package advised recipients, among other things, of the July 20, 2020 deadline to vote

         on the Plan (the “Voting Deadline”).

                98.     The Ballots substantially conform to Official Form No. 14. Holders that received

         the Solicitation Package were directed in the Disclosure Statement and applicable Ballot to follow

         the instructions contained in the Ballot (and described in the Disclosure Statement) to complete

         and submit the respective Ballots to cast a vote to accept or reject the Plan. Each Holder was

         explicitly informed that Ballots must be returned to the Solicitation Agent at the address specified

         on the Ballots prior to the Voting Deadline or to the Nominees with sufficient time for the

         Nominees to complete and return the Master Ballots to the Solicitation Agent prior to the Voting

         Deadline, as applicable. The Ballots also contain an option for each member of the Voting Classes

         that do not vote in favor of the Plan to opt-out of the voluntary releases contained in Article VIII.F

         of the Plan and summarize the release, injunction and exculpatory provisions of the Plan so that

         holders of Claims in the Voting Classes can make an informed decision on whether to make such

         opt-out election.

                99.     By the Scheduling Motion, the Debtors are also seeking approval of the form and

         manner of notice of the Plan Election Forms. The Second Lien Notes Stock Election Form allows


26643097.1
                                                          34
                    CaseCase
                         20-11570-LSS
                             20-11570 Doc
                                      Doc 2150-1
                                              FiledFiled
                                                    06/15/20
                                                         07/13/20
                                                               PagePage
                                                                    35 of36
                                                                          70of 71




         Holders of Allowed Second Lien Notes to elect to receive the Second Lien Notes Stock Option in

         lieu of the Second Lien Notes Cash Option under the Plan. Through the Equityholder Opt-Out

         Form, Holders of Existing Pyxus Interests may opt out of the voluntary releases contained in

         Article VIII.F of the Plan. The Debtors believe that the Plan Election Forms provide the Holders

         of Existing Pyxus Interests and Holders of Second Lien Notes Claims with sufficient information

         and clear instructions to assist them in making the election offered to them under the Plan,

         including the consequences of submitting a Plan Election Form and not making any election. I

         believe the proposed schedule set forth in the Scheduling Motion for delivery of the Plan Election

         Forms will afford Holders of Existing Pyxus Interests and Holders of Second Lien Notes Claims

         adequate time to evaluate and make a decision prior to both the Plan Election Form Deadline and

         the Plan/Disclosure Statement Objection Deadline.

                100.    The Debtors commenced solicitation of the Plan prepetition and anticipate the near-

         term confirmation of the Plan and subsequent emergence from chapter 11. Accordingly, the

         Debtors seek an extension and conditional waiver of the Creditors’ Meeting and the filing of

         SOFAs, Schedules and the Rule 2015.3 Reports. The Plan is the result of extensive negotiations

         with the Consenting Noteholders, all of whom were represented by sophisticated counsel and

         advisors. As of the Petition Date, pursuant to the signed RSA, the Debtors have already received

         commitments of support from the Consenting First Lien Noteholders, holding greater than 92% in

         amount of First Lien Notes Claims in Class 3 and from Consenting Second Lien Noteholders

         holding greater than 67% in amount of Second Lien Notes Claims in Class 4. In addition, Holders

         of General Unsecured Claims will be paid in full or otherwise Unimpaired under the Plan and other

         contemplated “first day” relief sought by the Debtors. Therefore, the Debtors submit that their

         creditors are not prejudiced by the lack of a Creditors’ Meeting. Furthermore, the request for a


26643097.1
                                                        35
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      36 of37
                                                                            70of 71




         final waiver of the requirement to file the Schedules, SOFAs and Rule 2015.3 Reports is

         appropriate given the prepackaged nature of the Plan. It is my understanding that the purpose of

         filing Schedules, SOFAs and Rule 2015.3 Reports is to permit parties in interest to understand the

         Debtors’ assets and liabilities to facilitate plan negotiations and maximize recoveries to creditors.

         Here, as noted above, all Holders of Allowed General Unsecured Claims will be Unimpaired.

         Consequently, the Debtors do not plan to establish a general bar date in the Chapter 11 Cases. As

         a result, the SOFAs and Schedules would not serve their traditional purpose in the Chapter 11

         Cases. Finally, the preparation and filing of the Schedules, SOFAs and Rule 2015.3 Reports would

         require a substantial expenditure of time and resources by the Debtors, diverting management’s

         time and attention from ensuring a smooth transition into chapter 11 without serving the purposes

         of the reports.

                 101.      I believe that the relief requested in the Scheduling Motion is in the best interests

         of the Debtors’ estates, their creditors and all other parties in interest, and will enable the Debtors

         to effectuate expeditiously their restructuring and preserve value, minimize administrative

         expenses of the estates and cause each of the parties in interest to be properly informed as promptly

         as possible of the anticipated schedule of events for confirmation of the Plan. Accordingly, I

         respectfully submit that the Scheduling Motion should be approved.

         B. Business Operation Motions

                 1.        Cash Management Motion15

                 102.      In the Cash Management Motion, the Debtors seek entry of interim and final orders

         (i) authorizing the continued use of the Debtors’ existing cash management system (the “Cash


         15
           “Cash Management Motion” means the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
         Continued Use of the Debtors’ Existing Cash Management System and Bank Accounts, (II) Waiving Certain United
         States Trustee Requirements, (III) Authorizing Continued Performance of Intercompany Transactions Including
         Intercompany Loans, (IV) Authorizing an Interim Suspension of Section 345(b) Deposit and Investment Requirements
         and (V) Granting Related Relief, filed contemporaneously herewith.
26643097.1
                                                               36
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     37 of38
                                                                           70of 71




         Management System”) and bank accounts (collectively, the “Debtor Bank Accounts”), and to

         implement reasonable changes as the Debtors deem necessary, including the opening and closing

         of bank accounts; (ii) waiving certain requirements of the U.S. Trustee to the extent that the

         requirements are inconsistent with the Debtors’ practices under their existing Cash Management

         System or other actions described therein; (iii) authorizing continued performance of intercompany

         transactions among the Debtors and their Non-Debtor Affiliates, including the intercompany loans

         and granting administrative expense status to postpetition Intercompany Claims; (iv) authorizing

         an interim suspension of the requirements of section 345(b) of the Bankruptcy Code; and (v)

         granting related relief.

                         (a)        Overview of Cash Management System

                 103.    In the ordinary course of business prior to the Petition Date, the Debtors used an

         integrated Cash Management System, which is similar to those utilized by other comparably-sized

         companies, to efficiently collect, concentrate and disburse the funds generated by the Debtors’

         business operations, both from customer payments and from sales of receivables into the

         securitization facilities described in this declaration. I believe that the Cash Management System

         is integral to the operation and administration of the Debtors’ business as it enables the Debtors to

         monitor the collection and disbursement of funds and control the administration of the Debtor

         Bank Accounts.

                 104.    The Cash Management System has two main components: (a) cash collection and

         concentration; and (b) cash disbursement. A schematic illustration of the Cash Management

         System is attached as Exhibit D to the Cash Management Motion and a list of the Debtors’ bank

         accounts is attached as Exhibit E to the Cash Management Motion.




26643097.1
                                                          37
                    CaseCase
                         20-11570-LSS
                             20-11570 Doc
                                      Doc 2150-1
                                              FiledFiled
                                                    06/15/20
                                                         07/13/20
                                                               PagePage
                                                                    38 of39
                                                                          70of 71




                        (b)    Bank Accounts and Bank Fees

                105.    The Debtors maintain a total of 27 Debtor bank accounts. Nine of the Debtor bank

         accounts are actively used to facilitate the Debtors’ business operations while the remaining 18

         Debtor Bank Accounts are inactive and maintained solely as legacy accounts or for relationship

         purposes. Each of the active Debtor bank accounts is maintained at Bank of America Merrill

         Lynch (“BAML”) or Branch Banking & Trust Company (n/k/a Truist Bank) (“BB&T”) while the

         inactive Debtor Bank Accounts are maintained at BAML, BB&T, Wells Fargo Bank, N.A. (“Wells

         Fargo”), Credit Suisse Group AG (“Credit Suisse”), Deutsche Bank AG (“Deutsche Bank”) and

         American National Bank.

                106.    The Debtors use their centralized Cash Management System to facilitate the flow

         of funds collected in the ordinary course of their operations to the primary concentration account

         for each Debtor. Revenue collected by Debtors AOI, AONA and AOSP (collectively, the

         “Operating Companies”) is deposited in their respective concentration accounts (each, an

         “Operating Company Concentration Account”) maintained at BAML. Additionally, Pyxus

         maintains a concentration account (the “Parent Concentration Account” and together with the

         Operating Company Concentration Accounts, the “Concentration Accounts”) in its name, at

         BAML, which periodically receives disbursements from AOI for working capital purposes.

                107.    The Operating Companies disburse funds from their respective Operating

         Company Concentration Accounts to their respective disbursement accounts (the “Operating

         Company Disbursement Accounts”), which also are maintained at BAML and are used to fund

         vendor payments and seasonal working capital needs, as further described below. Pyxus also

         maintains a disbursement account (the “Parent Disbursement Account” and together with the

         Operating Company Disbursement Accounts, the “Disbursement Accounts”). Pyxus uses the

         Parent Disbursement Account to fund its own working capital needs, including payroll for each of
26643097.1
                                                        38
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      39 of40
                                                                            70of 71




         the Debtor entities, as well as to fund the working capital needs for its U.S. Non-Debtor Affiliates

         engaged in the non-leaf, Global Specialty Products segment.

                 108.   The Debtors’ Bank Accounts also include 18 inactive bank accounts located in the

         United States, Switzerland and United Kingdom that are not used for collection or disbursement

         of Debtor funds (the “Inactive Accounts”). These accounts are legacy accounts or accounts that

         are maintained for relationship purposes, and contain funds in an aggregate amount of

         approximately $50,000 across the 18 inactive accounts. The Debtors do not intend or expect to

         use the Inactive Accounts during these Chapter 11 Cases but wish to maintain them and pay

         associated fees, costs and expenses.

                 109.   The Debtors permit their banks to deduct service charges and other fees, costs, and

         expenses arising in the ordinary course (collectively, the “Bank Fees”) from the Debtor Bank

         Accounts. The Debtors’ average monthly Bank Fees total approximately $15,000, and the Debtors

         estimate that they owe up to the same amount in prepetition Bank Fees.

                        (c)     Intercompany Transactions

                 110.   Given the size and global nature of their enterprise, the Debtors, in the ordinary

         course of business, engage in intercompany transactions among themselves and with their Non-

         Debtor Affiliates, which result primarily in (i) intercompany receivables and payables (the

         “Intercompany Claims”) and (b) the intercompany advances and loans (the “Intercompany

         Loans” and together with the Intercompany Claims, the “Intercompany Transactions”). As noted

         above, I believe that the system of Intercompany Transactions is vitally important to the Debtors’

         ability to manage their cash flow and to support the operations of Non-Debtor Affiliates. If the

         Debtors were required to cease the Intercompany Transactions, I believe their operations would

         be disrupted, resulting in possible degradation of value to the detriment of their estates and

         creditors.
26643097.1
                                                         39
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     40 of41
                                                                           70of 71




                111.    In the ordinary course of business, the Debtors sell and purchase goods and services

         from various Debtors and Non-Debtor Affiliates. The Debtors also make corporate allocations

         and charges to the various Debtors and Non-Debtor Affiliates in respect of their proportional

         shares of collective corporate expenses including, most notably, insurance costs, procurement

         costs, headquarters costs and fees for the use of infrastructure.       The Debtors’ records of

         Intercompany Transactions reflect the net position of these transactions.

                112.    The Debtors maintain a documented system of intercompany loans among the

         Debtors and their Non-Debtor Affiliates, which serve critical long- and short-term corporate needs.

         AOI’s Operating Company Disbursement Account is used to fund the seasonal working capital

         needs of certain foreign Non-Debtor Affiliates, including growing or purchasing tobacco product,

         operating expenses, administrative expenses, capital expenditures and payment of principal and

         interest on the Foreign Credit Lines.

                113.    I understand that AOI expects to fund approximately $100 million over the next

         seven weeks to these Non-Debtor Affiliates, primarily for working capital needs for the upcoming

         growing season in Africa. These amounts will be recorded as Intercompany Claims, which are

         subsequently repaid by the applicable Non-Debtor Affiliate(s), primarily out of the proceeds of

         tobacco customer sales made by it, with such proceeds received directly by AOI. Similarly, AOI

         provides working capital to AOI GmbH, who in turn provides funding for the seasonal working

         capital needs of additional foreign Non-Debtor Affiliates, again primarily related to advances for

         tobacco growing activities and overhead. I understand that AOI expects to fund approximately

         $70 million over the next seven weeks, $40 million of which will be funded only after entry of the

         Proposed Final Order, to AOI GmbH, which will be recorded as Intercompany Claims.




26643097.1
                                                         40
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     41 of42
                                                                           70of 71




                114.    Additionally, as noted above, Pyxus is a substantial long-term lender to U.S. Non-

         Debtor Affiliates operating the non-Canadian (i.e., non-cannabis) portions of the Global Specialty

         Products business segment, advancing funds necessary for continued operations of the non-

         Canadian Global Specialty Products business segment. Over the course of these Chapter 11 Cases,

         Pyxus expects to fund approximately $200,000 during the next seven weeks to these U.S. non-

         leaf, Global Specialty Products subsidiaries. These amounts are recorded as Intercompany Claims.

         Pyxus also is a borrower of additional Intercompany Loans from AOI. These intra-Debtor loans

         are primarily used for working capital purposes. The net position of the Debtors’ Intercompany

         Transactions are set forth in Exhibit C to the Cash Management Motion.

                115.    The Debtors believe that the continued operational funding of their Non-Debtor

         Affiliates during the pendency of these Chapter 11 Cases is essential to maintaining the Debtors’

         business and maximizing the value of their estates as a going concern. These Intercompany Loans

         serve the critical purpose of supporting the Debtors’ ongoing tobacco operations and cash

         generation across the world. This funding is particularly crucial to the Debtors’ operations during

         this time as foreign Non-Debtor Affiliates in certain regions are, by funding growing and

         purchasing tobacco, building inventory needed to generate revenue in the third and fourth fiscal

         quarters. Without the means to fund growing and/or purchasing and processing green tobacco

         during the season, the Debtors and their affiliates will be unable to fulfill customer orders later in

         the year, which would severely disrupt the projected revenue streams. Accordingly, by the Cash

         Management Motion, the Debtors seek authority to make (and continue to receive) payments on

         the Intercompany Loans consistent with ordinary-course prepetition practices, subject to a cap on

         making cash payments to Non-Debtor Affiliates in excess of $80 million in the aggregate prior to




26643097.1
                                                          41
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       42 of43
                                                                             70of 71




         entry of the Proposed Final Order, absent receiving further authority from the Court.16 The

         payments contemplated by the Intercompany Loans comprise one part of an intricate and highly

         integrated system of foreign lines and international procurement, processing and sales of tobacco,

         all of which needs to run smoothly and in a timely manner to maintain the value of the enterprise.

                          (d)      Depository Policies and Practices

                 116.     The Debtors believe that they are substantially in compliance with the requirements

         of section 345 of the Bankruptcy Code because the Debtor Bank Accounts, excluding certain of

         the Inactive Accounts, are maintained at BAML and BB&T, each of which is on the list of

         authorized depositories maintained by the U.S. Trustee. Of the Inactive Accounts, six are

         maintained at Credit Suisse, two are maintained at American National Bank, two are maintained

         at Wells Fargo, two are maintained at Deutsche Bank, three are maintained at BB&T and three are

         maintained at BAML. Wells Fargo is also on the list of authorized depositories maintained by the

         U.S. Trustee. While Credit Suisse and American National Bank are not authorized depositories,

         they are reputable banking institutions with appropriate deposit insurance, and in any case the

         Debtors hold only de minimis funds in such accounts. As discussed below, the Debtors are seeking

         an interim waiver of the requirements under section 345(b) of the Bankruptcy Code as it pertains

         to the Inactive Accounts and to the extent any other Debtor Bank Accounts are not currently in

         compliance with section 345(b).

                 117.     I believe that the Cash Management System is an ordinary-course, customary, and

         essential business practice, the continued use of which is essential to the Debtors’ business




         16
           As more fully described in the DIP Financing Motion (as defined below), the Debtors are seeking authority to use
         proceeds of DIP Loans (as defined in the DIP Financing Motion) to continue to fund these critical Intercompany Loans
         and to support the Debtors’ global business operations. The DIP Lenders have agreed to this use of DIP Loans, subject
         to the terms and conditions of the DIP Credit Agreement (all capitalized but undefined terms as defined in the DIP
         Financing Motion).
26643097.1
                                                                 42
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     43 of44
                                                                           70of 71




         operations during the Chapter 11 Cases and their goal of maximizing value for the benefit of all

         parties in interest. I believe that requiring the Debtors to adopt a new, segmented cash management

         system during the Chapter 11 Cases would be expensive, burdensome and unnecessarily disruptive

         to the Debtors’ operations, and that any disruption of the Cash Management System would have

         severe and adverse effects on the Debtors’ restructuring efforts and the Debtors’ ultimate ability

         to maximize estate value for the benefit of the Debtors’ creditors and other parties in interest.

         Thus, in my opinion, maintaining the existing Cash Management System without disruption is

         both essential to the Debtors’ ongoing operations and in the best interests of the Debtors, their

         estates, and all interested parties. Accordingly, the Debtors should be allowed to maintain and

         continue to use the Cash Management System, including maintenance of their existing Bank

         Accounts.

                118.    The Debtors also should be authorized to continue to deposit and maintain their

         funds in the Bank Accounts in accordance with existing practices under the Cash Management

         System, subject to any reasonable changes the Debtors may implement to the Cash Management

         System; and, for the reasons discussed above, the deposit requirements of section 345(b) of the

         Bankruptcy Code, to the extent that the requirements are inconsistent with these practices, should

         be waived on an interim basis for a period of up to 45 days after the Petition Date.

                119.    Finally, the Debtors should be authorized to pay, honor or otherwise settle

         prepetition Intercompany Claims and to engage in Intercompany Transactions postpetition in the

         ordinary course of business. I believe that the Debtors’ business judgment to pay prepetition

         Intercompany Claims is sound because the Intercompany Claims reduce the administrative costs

         they incur, facilitate the satisfaction of the Debtors’ obligations and are integral to their daily

         operations. Failing to honor prepetition Intercompany Claims may result in disruptions to certain


26643097.1
                                                         43
                        CaseCase
                             20-11570-LSS
                                 20-11570 Doc
                                          Doc 2150-1
                                                  FiledFiled
                                                        06/15/20
                                                             07/13/20
                                                                   PagePage
                                                                        44 of45
                                                                              70of 71




         Debtors’ operations and deterioration of estate value. Thus, I believe that continuation of the

         payment or settlement of the Intercompany Claims is in the best interests of the Debtors’ estates

         and their creditors. Further, I believe that continuing to engage in Intercompany Transactions,

         including the advancing of Intercompany Loans, is in the ordinary course of their businesses.

         However, in the event that consummating Intercompany Transactions is not in the ordinary course,

         I maintain that the Intercompany Transactions are vital to the Debtors’ business and restructuring

         efforts, and the Debtors should be authorized to continue the Intercompany Transactions as a sound

         exercise of their business judgment.

                   2.      Receivables Financing Motion17

                   120.    In the Receivables Financing Motion, the Debtors seek entry of interim and final

             orders (i) authorizing the Debtors, in their discretion, to (a) enter into extensions and/or

             amendments to the Receivables Facilities and pay any related fees and reimbursements of

             expenses owed thereunder; (b) continue selling receivables and related rights pursuant to the

             Receivables Facilities and perform all postpetition obligations thereunder; (c) grant protective

             security interests in the receivables and certain related assets; and (d) perform and satisfy all of

             their prepetition obligations under the Receivables Facilities; and (ii) granting related relief.

                 121.      As described above, the Company historically has monetized a significant portion

         of accounts receivable generated by Pyxus, AOI, AONA and AOI GmbH (the “Receivables”)

         through certain Receivables Facilities arranged by each of Finacity Corporation and The Standard

         Bank of South Africa Limited (collectively, the “Facilities Banks”). The Receivables Facilities


         17
           “Receivables Financing Motion” means the Debtors’ Motion For Entry of Interim and Final Orders Pursuant to
         Sections 105, 362(D), 363(B)(1), 363(F), 363(M), 364(C)(1), 364(C)(2) And 364(E) of the Bankruptcy Code (I)
         Authorizing The Debtors To (A) Enter Into Extensions and/or Amendments to The Receivables Facilities, (B) Continue
         Selling Receivables and Related Rights Pursuant to The Receivables Facilities and Perform All of Their Postpetition
         Obligations Thereunder, (C) Grant Protective Security Interests In The Receivables and Related Assets and (D)
         Perform And Satisfy All Of Their Prepetition Obligations Under The Receivables Facilities, and (II) Granting Other
         Related Relief, filed contemporaneously herewith.
26643097.1
                                                                 44
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      45 of46
                                                                            70of 71




         comprise the Company’s securitization program (the “Securitization Program”), pursuant to

         which the Debtors sell Receivables through the Receivables Facilities as a means to generate

         critical up-front liquidity to the Company and to fund the Company’s general working capital. I

         understand that these sales are structured and treated as true sales. The Debtors have granted

         protective security interests in the respective Receivables and certain related assets to the Facilities

         Banks, in the unlikely event of a recharacterization as a financing.

               122.      I believe that the Securitization Program is an integral component of the Debtors’

         capital structure and that it should be kept in place during the Chapter 11 Cases to preserve value

         for all interested stakeholders. Without the liquidity provided by the Securitization Program, the

         Debtors’ DIP financing needs would be significantly increased. This is particularly so as the

         Company is currently entering a tobacco growing season and will need the liquidity from its

         Receivables to fund its working capital.

               123.      Accordingly, I believe that the Receivables Financing Motion is in the best interests

         of the Debtors and should be granted in all respects. The Debtors should be granted the authority

         to continue performing under the Receivables Facilities and, in the unlikely event the sales are

         recharacterized as financings, the Debtors should be granted the authority to grant protective

         security interests in the sold Receivables. Importantly, these protective security interests have

         been consented to by the ABL Lenders, the First Lien Noteholders, the Second Lien Noteholders

         and the DIP Commitment Parties, who have each agreed to release their respective liens in respect

         of sold Receivables upon the sale of such Receivables.




26643097.1
                                                           45
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       46 of47
                                                                             70of 71




                 3.       DIP Financing Motion18

                 124.     In the DIP Financing Motion, the Debtors seek the entry of interim and final orders

         (i) authorizing the Debtors to obtain the senior secured priming and superpriority debtor-in-

         possession multiple-draw term loan facility pursuant to the terms of the DIP Credit Agreement;

         (b) execute and deliver the DIP Loan Documents and perform such other acts as may be necessary,

         desirable or appropriate in connection therewith; and (c) use Cash Collateral (as defined in the

         Bankruptcy Code); (ii) granting to the DIP Agent, for the benefit of all DIP Secured Parties,

         automatically perfected security interests in and liens on all of the DIP Collateral, and providing

         superpriority claims with respect to the DIP financing; (iii) approving the forms of adequate

         protection to be provided by the Debtors to the Prepetition Secured Parties; (iv) modifying the

         automatic stay to the extent necessary to effectuate the terms and conditions of the DIP Loan

         Documents and the DIP Orders; and (v) granting related relief.

                 125.     Prior to the Petition Date, the Debtors engaged in extensive, good faith and arm’s-

         length negotiations with the Ad Hoc Crossholder Group regarding the terms and conditions of a

         proposed DIP financing. These efforts resulted in the agreement between the Debtors and the Ad

         Hoc Crossholder Group and certain other participating Second Lien Noteholders regarding the

         terms of a DIP Facility that are reflected in the DIP Financing Motion and the Proposed Orders

         granting the DIP Financing Motion.

                 126.     The DIP Facility consists of a multi-draw term loan facility for up to $206.7 million

         in new money (less original issue discount). The DIP Facility allows the Debtors to immediately

         access up to $131.7 million (less original issue discount) upon entry of the Proposed Interim Order


         18
           “DIP Financing Motion” means Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing The
         Debtors to (A) Obtain Postpetition Financing and (B)Use Cash Collateral, (II) Granting Adequate Protection to
         Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying the Automatic Stay, (V)
         Scheduling a Final Hearing and (VI) Granting Related Relief, filed contemporaneously herewith.
26643097.1
                                                                 46
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     47 of48
                                                                           70of 71




         including to pay amounts authorized by the First Day Motions and to pay administrative costs

         during the Chapter 11 Cases, in accordance with the Budget provided in the DIP Credit Agreement.

                 127.       I believe that the Debtors’ ability to enter into the DIP Facility and borrow

         thereunder is vital to preserving the value of the enterprise by adequately financing the business

         of the Debtors and their Non-Debtor Affiliates and therefore I believe that the DIP Financing

         Motion is in the best interests of the Debtors and should be granted in all respects. Substantially

         all of the Debtors’ cash is potentially the Cash Collateral of the Prepetition ABL Lenders and

         therefore, absent the DIP Facility refinancing the Prepetition ABL Facility in full in cash, and the

         consent or authorization from this Court, the Debtors cannot utilize such cash.

                 128.       In any event, I believe the Debtors’ current cash balance of approximately $10

         million is insufficient to meaningfully fund their businesses. This is especially true with respect

         to the cash needs of the Debtors’ foreign Non-Debtor Affiliates, which require liquidity to maintain

         foreign credit facilities, finance upcoming tobacco growing seasons and purchase foreign green

         tobacco for processing and sale to customers. As I describe above, tobacco sales generated by the

         operation of these foreign Non-Debtor Affiliates are one of the largest revenue sources for the

         consolidated Pyxus enterprise. Without access to this cash and the additional liquidity that the

         DIP Facility will provide, there is a significant likelihood that the Debtors and the foreign Non-

         Debtor Affiliates will be required to curtail operations during key growing seasons and potentially

         begin a liquidation that will cause irreparable harm to the Debtors and their estates, and, ultimately,

         their creditors.

                 129.       In particular, I believe the Non-Debtor Affiliates’ spending needs during the interim

         period leading up to a final hearing are substantial and will be funded in part by the proceeds of

         the DIP Loans. During this interim period, I understand that the Non-Debtor Affiliates will spend


26643097.1
                                                             47
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     48 of49
                                                                           70of 71




         approximately the following amounts, which is consistent with the authority requested above in

         the Cash Management Motion to continue to fund the Non-Debtor Affiliates in the ordinary course:

         (a) $78 million for the purchase of green tobacco product in Malawi, Turkey, Zambia, Zimbabwe,

         Tanzania, Brazil and China, without which Pyxus will be unable to fulfill future customer orders;

         (b) $22 million for operating expenses, primarily for processing green tobacco; (c) $10.5 million

         for administrative expenses and capital expenditures; (d) $3.5 million for interest payments on

         Foreign Credit Lines (as defined below) guaranteed by Pyxus; and (e) $38 million for principal

         repayments on Foreign Credit Lines used to finance tobacco growing and buying operations at

         various locations.

                130.    I understand that the proceeds from the DIP Loans will be used as follows:

         (a) approximately $45 million will be used to repay the ABL Facility; (b) approximately $52

         million will be used to pay for transaction expenses related to the Chapter 11 Cases, including

         adequate protection interest payments, transaction expenses and professional fees; and (c)

         approximately $103 million will be used to provide operating funds to the Debtors and their Non-

         Debtor Affiliates. As noted above, the funds expended by the operating Non-Debtor Affiliates

         will be used to fund the purchase of tobacco inventory by the Debtors and Non-Debtor Affiliates,

         fund operating expenses and for the repayment of the Foreign Credit Lines.

                131.    I understand that, as part of the DIP Facility arrangement, and as adequate

         protection for any diminution in the value of their respective collateral during the Chapter 11

         Cases, the Debtors have agreed to provide the Prepetition Secured Parties with adequate protection

         that includes (a) adequate protection liens; (b) superpriority claims; (c) payment of postpetition

         interest; (d) payment of certain fees and expenses as set forth in the DIP Financing Motion; and

         (e) certain reporting requirements.


26643097.1
                                                        48
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     49 of50
                                                                           70of 71




                 132. Moreover, I am aware that in the DIP Financing Motion and related orders the

         Debtors have admitted, stipulated, and agreed to various facts, including but not limited to: (a) that

         the Debtors are truly and justly indebted and liable to the Prepetition Secured Parties, without

         defense, counterclaim, recoupment, offset of any kind and (b) that the Secured Obligations are

         secured by perfected liens and security interests (with the priorities set forth in the DIP Financing

         Motion) over substantially all of the assets of the Debtors, including, without limitation, Cash

         Collateral and (c) certain other matters.

                 133. I understand that, subject to paragraph 28 of the Proposed Interim Order, these

         stipulations and admissions by the Debtors contained in the Proposed Interim Order are binding

         upon the Debtors and any successors thereto, including any Chapter 7 or Chapter 11 trustee

         appointed or elected for any of the Debtors in the Chapter 11 Cases or any Successor Cases, and

         upon all other parties in interest, in all circumstances and for all purposes, unless a challenge that

         specifically challenges the Debtors’ stipulations is filed prior to the Challenge Deadline and the

         Court enters a final non-appealable order in favor of the plaintiff in any such challenge.

                 134.    I have also been informed that notwithstanding the Debtors’ stipulations in the

         Proposed Interim Order, the Debtors’ irrevocably waive the right to challenge or contest in any

         way the perfection, validation, and enforceability of the Prepetition Liens or the validity or

         enforceability of the Prepetition Secured Obligations and the Prepetition Credit Documents.

                 135. I believe that the Debtors need authorization to incur the DIP financing to pay

         expenses as set forth above, all in accordance with Approved DIP Budget. Indeed, I believe that

         absent such relief, the Debtors’ businesses will be brought to an immediate halt, with damaging

         consequences for the Debtors and their estates and creditors.




26643097.1
                                                          49
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      50 of51
                                                                            70of 71




                 4.       Workforce Obligations Motion19

                 136.     In the Workforce Obligations Motion, the Debtors seek entry of interim and final

         orders (i) authorizing the Debtors, in their discretion, to (a) pay all prepetition wages, salaries and

         compensation to Employees, Temporary Workers and Independent Contractors (each as defined

         below) and all related administrative and incidental costs (collectively, the “Compensation

         Obligations”) and prepetition employee benefits (collectively, the “Employee Benefit

         Obligations”); (b) pay all employment, unemployment, Social Security and federal, state and local

         taxes relating to the Compensation Obligations and Employee Benefit Obligations, whether

         withheld from wages or paid directly by the Debtors to governmental authorities (collectively,

         “Payroll Taxes”), and make other payroll deductions, including, but not limited to, retirement and

         other employee benefit plan contributions, union dues, garnishments and voluntary deductions

         (collectively with the Payroll Taxes, the “Payroll Deduction Obligations” and collectively with

         the Compensation Obligations and Employee Benefit Obligations, the “Prepetition Workforce

         Obligations”); (c) pay all prepetition retirement benefits to former Employees (collectively, the

         “Retiree Benefit Obligations” and together with the Prepetition Workforce Obligations, the

         “Prepetition Obligations”); and (d) honor and continue the Debtors’ prepetition programs, policies

         and practices as described in the Workforce Obligations Motion in the ordinary course of business;

         and (ii) granting related relief.

                 137.     The Debtors estimate that the Prepetition Workforce Obligations totaling

         approximately $2,603,412 will be due and payable (the “Interim Amount”) prior to the final

         hearing on the Workforce Obligations Motion. The Debtors are requesting authority to pay



         19
           “Workforce Obligations Motion” means the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
         the Debtors to (A) Pay Certain Prepetition Employment Obligations and (B) Maintain Employee Benefits Programs
         and (II) Granting Related Relief, filed contemporaneously herewith.
26643097.1
                                                               50
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     51 of52
                                                                           70of 71




         Prepetition Workforce Obligations in an aggregate amount not to exceed the Interim Amount,

         subject to the $13,650 per-payee cap established by sections 507(a)(4) and (a)(5) of the Bankruptcy

         Code and, after the final hearing, to pay all other Prepetition Obligations.

                         (a)    Overview of the Debtors’ Workforce

                138.     As of the Petition Date, the Debtors employed approximately 476 employees

         (the “Employees”). The Employees include 442 Full-Time Employees, 14 Part-Time Employees

         and 20 Seasonal Employees. Approximately 314 of the Debtors’ current Employees are Salaried

         Employees and approximately 162 are Hourly Employees. The Debtors also regularly utilize the

         services of contract workers (the “Independent Contractors” and temporary workers (the

         “Temporary Workers,” and, together with the Employees and Independent Contractors, the

         “Workforce”) to provide a variety of services to fill immediate business needs of the Debtors and

         allow the Debtors to have a flexible workforce to meet their operational needs in a cost-effective

         manner. As of the Petition Date, there were five Independent Contractors and nine Temporary

         Workers engaged with the Debtors.

                139.     Approximately 143 of the Debtors’ active Employees in Wilson, North Carolina,

         as well as 399 Seasonal Employees currently on seasonal layoff, are represented by the branch

         Local No. 270-T of the Bakery, Confectionary, Tobacco Workers and Grain Millers International

         Union under the Collective Bargaining Agreement, dated as of April 1, 2020 and expiring on

         March 31, 2023, with Debtors Alliance One North America, LLC and Alliance One Specialty

         Products, LLC (the “CBA”). The Debtors’ remaining 333 active Employees are not represented

         by any union.

                         (b)    Overview of Compensation and Benefits

                140.     Compensation Obligations. Employees are categorized into two payroll groups.

         Monthly Salaried Employees are paid on a monthly basis on the 25th of each month (or the
26643097.1
                                                          51
                    CaseCase
                         20-11570-LSS
                             20-11570 Doc
                                      Doc 2150-1
                                              FiledFiled
                                                    06/15/20
                                                         07/13/20
                                                               PagePage
                                                                    52 of53
                                                                          70of 71




         immediately preceding business day if such pay date falls on a weekend or holiday). Weekly

         Hourly Employees employed at the Debtors’ locations in Farmville, North Carolina, Wilson, North

         Carolina and Danville, Virginia are paid weekly on each Thursday. In addition to regular wage

         and salary obligations, certain Employees are entitled to earn commission payments. Specifically,

         sales representatives employed at Pyxus receive commission based on net sales. As of the Petition

         Date, there were three such Employees entitled to commission payments, which are paid in arrears

         with the monthly payroll process.

                141.    In the ordinary course of business, the Debtors take deductions from Employees’

         paychecks for payments to third parties on behalf of Employees for various federal, state and local

         income, employment, payroll and other taxes, as well as for savings programs, benefit plans,

         flexible spending accounts, insurance programs and other similar programs (collectively, the

         “Deductions”). Additionally, in the ordinary course of business, the Debtors may be required by

         law to withhold from certain Employees’ wages amounts for various garnishments, such as tax

         levies, child support and other court-ordered obligations (collectively, the “Garnishments”).

         Further, as part of the CBA, the Debtors are required to withhold union dues from participating

         Employees’ pay once a month (the “Union Dues”).

                142.    The Debtors estimate that the Compensation Obligations total approximately

         $1,752,053 (comprised of $887,572 owed to Employees, $22,000 owed to Independent

         Contractors, $50,400 owed to Temporary Workers, $6,485 attributable to Garnishments, $1,428

         attributable to Union Dues, $758,168 attributable to Deductions and $26,000 attributable to

         administrative processing fees).

                143.    Retention Plan. Prior to the Petition Date, the Debtors implemented a Key

         Employee Retention Plan (the “Retention Plan” and the compensation thereunder, the “Retention


26643097.1
                                                         52
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     53 of54
                                                                           70of 71




         Compensation”) for the benefit of key personnel, all of whom are non-Insider Employees.

         Retention agreements were executed with eligible Employees on or around April 20, 2020 and

         provide for the payment of four equal installments of the applicable retention bonus amounts, with

         the first being due and payable on June 30, 2020 and the remaining installments becoming payable

         on the last day of the next three fiscal quarters thereafter. The Retention Compensation to the 29

         eligible non-Insider Employees totals approximately $2,463,000, of which $615,750 will become

         payable on June 30, 2020.

                144.    The Retention Plan provides a retention incentive for Employees determined to be

         critical to the success of the Debtors’ reorganization and whose retention is necessary to sustain

         the value of the Debtors’ operations and business. These Employees have significant knowledge

         and experience unique to the Debtors’ operations, and replacing them, if even possible during the

         Chapter 11 Cases, would require significant hiring and training efforts. Losing these Employees

         during this time would be highly disruptive to the Debtors’ operation of their business and their

         reorganization efforts to the detriment of the Debtors and their stakeholders. Therefore, I believe

         that, to the extent the continuation of the Retention Plan and payment of the Retention

         Compensation is found not to be ordinary course, it is nonetheless a reasonable exercise of the

         Debtors’ business judgment. Further, I understand that the Debtors are seeking authority to pay

         the Retention Compensation only upon entry of the Proposed Final Order.

                145.    Benefits Programs. In the ordinary course of business, the Debtors maintain a

         number of benefits programs and policies for their Employees as more fully described in the

         Workforce Obligations Motion, including (i) paid time off and vacation; (ii) medical, bereavement

         and civic duty leave; (iii) severance; (iv) expense reimbursement; (v) medical, dental and vision

         plans; (vi) flexible spending plans; (vi) life and disability insurance; (vii) other benefit programs


26643097.1
                                                          53
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     54 of55
                                                                           70of 71




         such as education assistance; and (viii) retirement benefits, including the 401(k) Plan and the Cash

         Balance Pension Plan.

                  146.   The Debtors estimate that, as of the Petition Date, the owe approximately $620,027

         on account of the aforementioned Employee Benefits. For the avoidance of doubt, no prepetition

         amounts are owed on account of the Debtors’ Severance Obligations, and no Employee eligible

         under the Debtors’ Severance Plan is an Insider. Additionally, I understand that the Debtors have

         confirmed that no amounts are owed on account of any benefits plan in excess of the statutory cap.

         I believe that the Employee Benefits are typical and customary, and continuing to offer them is

         necessary for the Debtors to retain Employees and maintain productivity during the Chapter 11

         Cases.

                  147.   Workers Compensation. The Debtors maintain workers’ compensation insurance

         through Hartford Financial Services Group, Inc. (“Hartford”) that provides coverage for

         employee-related injuries, disability or death, as prescribed by state and federal workers’

         compensation laws and other statutes. Under the policies, Hartford provides insurance for

         workers’ compensation claims in excess of the $250,000 deductible per incident. Under the

         deductible, the Debtors paid approximately $548,380 in fiscal year 2019 on account of covered

         claims (collectively, the “Workers’ Compensation Claims”). As of the Petition Date, there are

         20 current Workers’ Compensation Claims open against the Debtors, and the total accrued but

         unpaid obligations in connection with the Workers’ Compensation Claims are approximately

         $231,332.

                  148.   Retiree Benefit Obligations. I understand that, by the Workforce Obligations

         Motion, the Debtors also seek to honor and continue the retirement programs for the benefit of

         their participating and former Employees and, upon entry of the Proposed Final Order, to pay the


26643097.1
                                                         54
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     55 of56
                                                                           70of 71




         Retiree Benefit Obligations (as described herein). The Debtors maintain various non-qualified and

         legacy retirement programs, including the Supplemental Retirement Account Plan, the

         Supplemental Executive Retirement Plan, the Pension Equity Plan, the Standard Commercial

         Corporation Supplemental Retirement Plan, the Dibrell Supplemental Executive Retirement Plan

         and certain plans per the provisions of certain employee contracts (collectively, the “Non-

         Qualified Retirement Benefits”). Additionally, the Debtors provide retiree life insurance and

         legacy retiree medical insurance benefits to certain former Employees. The Debtors estimate that,

         as of the Petition Date, they owe approximately $298,000 on account of Retiree Benefit

         Obligations. The continuation of these programs and payment of the Retiree Benefit Obligations

         will avoid significant financial hardship for these former Employees and demoralization of

         participating and eligible Employees. Thus, I believe it is a reasonable exercise of the Debtors’

         business judgment to continue to administer the Non-Qualified Retirement Benefits and other

         retirement benefits described in the Workforce Obligations Motion in the ordinary course of

         business and, upon entry of the Proposed Final Order, to pay the Retiree Benefit Obligations.

                149.     The Workforce performs a variety of critical functions. I believe that the Debtors’

         ability to preserve their businesses and safely and productively operate their businesses is

         dependent on the expertise and continued enthusiasm and service of their Workforce. If the

         Debtors fail to pay the Prepetition Obligations in the ordinary course of business, the Workforce

         may suffer extreme personal hardship and, in some cases, may be unable to pay their basic living

         expenses.     I believe this would have a highly negative impact on Workforce morale and

         productivity, thereby resulting in immediate and irreparable harm to the Debtors’ continuing

         operations and their estates. Therefore, payment of the Prepetition Obligations and continuation

         of the Debtors’ programs and policies is vital to preventing the loss of key members of the


26643097.1
                                                         55
                        CaseCase
                             20-11570-LSS
                                 20-11570 Doc
                                          Doc 2150-1
                                                  FiledFiled
                                                        06/15/20
                                                             07/13/20
                                                                   PagePage
                                                                        56 of57
                                                                              70of 71




         Workforce during the pendency of the Chapter 11 Cases and to maintaining the stability of the

         Debtors’ operations. Accordingly, I believe that the relief requested in Workforce Obligations

         Motion is in the best interests of the Debtors, their estates and all parties in interest and should be

         granted in all respects.

                   5.     Taxes Motion20

                   150.   The Debtors seek entry of interim and final orders (i) authorizing, but not directing,

         the Debtors to remit and pay (or, if applicable, use tax credits to offset) prepetition amounts owing

         in respect of all taxes, including, but not limited to property, income, franchise, and other

         miscellaneous taxes (the “Prepetition Taxes”) to various federal, state and local authorities

         (collectively, the “Taxing Authorities”), and prepetition amounts owing in respect to certain

         custom duties, licensing, permitting, reporting, regulatory and other miscellaneous fees (the

         “Fees” or “Regulatory Fees” and together with the Prepetition Taxes, the “Prepetition Taxes and

         Fees”) to certain federal, state and local government agencies (collectively, the “Regulatory

         Authorities” and together with the Taxing Authorities, the “Authorities”), and (ii) granting related

         relief.

                   151.   As corporate entities, the Debtors incur various tax liabilities and fees and in the

         past have generally paid such tax liabilities and fees to the relevant Authorities when due in the

         ordinary course of business. The Debtors are subject to real and personal property taxes; income

         and franchise taxes; customs duties and license, permitting, reporting, regulatory and other

         miscellaneous taxes and fees. I have been informed that, as of the Petition Date, the Debtors

         estimate that they have accrued liabilities, which are not yet due, in the approximate amount of




         20
           “Taxes Motion” means the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
         Pay Certain Prepetition Taxes and Fees and (II) Granting Related Relief, filed contemporaneously herewith.
26643097.1
                                                               56
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      57 of58
                                                                            70of 71




         $11,594,528 on account of Prepetition Taxes and Fees, $1,793,560 of which will be due in the first

         30 days of the Chapter 11 Cases.

                 152.     Payment of the Prepetition Taxes and Fees is critical to the Debtors’ continued,

         uninterrupted operations. The Debtors’ failure to pay these obligations may cause the Authorities

         to take precipitous action, including, but not limited to, seeking to lift the automatic stay, and

         imposing personal liability on the Debtors’ officers and directors, which would disrupt the

         Debtors’ day-to-day operations and could potentially impose significant costs on the Debtors’

         estates. Failure to pay the Prepetition Taxes and Fees could also have a negative impact on the

         Debtors’ existing permits and licenses. In addition, the Debtors believe that certain Prepetition

         Taxes and Fees are entitled to priority and must be satisfied before any general unsecured claims

         against the Debtors’ estates, and thus permitting the Debtors to pay prepetition Taxes would affect

         only the timing of the payments, and not the amount of the ultimate recovery. Accordingly, I

         believe that the relief requested in Taxes Motion is in the best interests of the Debtors, their estates

         and all parties in interest and should be granted in all respects.

                 6.       Utilities Motion21

                 153.     The Debtors seek entry of interim and final orders (i) prohibiting utilities, as that

         term is used in section 366 of the Bankruptcy Code (each, a “Utility Company,” and collectively,

         the “Utility Companies”), from altering, refusing or discontinuing services to, or discriminating

         against, the Debtors solely on the basis of the commencement of the Debtors’ Chapter 11 Cases, a

         debt owed by the Debtors for services rendered before the Petition Date or any perceived

         inadequacy of the Debtors’ proposed adequate assurance of payment to Utility Companies for


         21
           “Utilities Motion” means the Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utilities from
         Altering, Refusing or Discontinuing Service, (II) Approving the Debtors’ Proposed Form of Adequate Assurance of
         Payment to Utilities and (III) Establishing Procedures for Resolving Objections to the Debtors’ Proposed Form of
         Adequate Assurance, filed contemporaneously herewith.
26643097.1
                                                                 57
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     58 of59
                                                                           70of 71




         postpetition services; (ii) approving the Debtors’ proposed adequate assurance of payment to

         Utility Companies for postpetition services; (iii) approving procedures for resolving objections to

         the Debtors’ proposed adequate assurance of payment to Utility Companies for postpetition

         services and (iv) granting related relief.

                154.    The Debtors obtain electricity, gas, water, sewer, waste, telephone, internet, data

         communications and other similar services (the “Utility Services”) from Utility Companies to

         operate their businesses. On average, the Debtors pay approximately $309,377 each month for

         their Utility Services, calculated as a historical average payment for the past 12 months. The

         Debtors propose depositing $154,689 into a segregated account as additional assurance of payment

         (the “Utility Deposit”), which is an amount sufficient to cover one-half of the Debtors’ average

         monthly cost based on the historical average payment. The Utility Deposit will be held at the

         Debtors’ Utility Deposit Account, and the Debtors’ creditors will have no lien on any Utility

         Deposit.

                155.    The Debtors intend to pay postpetition obligations owed to the Utility Companies

         in the ordinary course of business. The Debtors expect that cash flows from operations and the

         use of the Debtors’ proposed postpetition financing will be sufficient to pay postpetition

         obligations related to their utility services in the ordinary course of business. Nevertheless, I have

         reviewed the proposed Adequate Assurance Procedures and I believe that the procedures provide

         Utility Companies with adequate assurance of payment, and I do not believe that other or further

         assurances of payment to Utility Companies for postpetition Utilities Services are necessary.

         However, I understand that the Debtors have also proposed procedures to resolve requests for

         additional or alternative assurance of payment in an orderly and fair manner.




26643097.1
                                                          58
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      59 of60
                                                                            70of 71




                 156.     Preserving Utility Services on an uninterrupted basis is essential to the Debtors’

         ongoing operations and to the success of these Chapter 11 Cases. Indeed, any interruption in

         Utility Services, even for a brief period, would disrupt the Debtors’ ability to continue operations.

         Given the Debtors’ need to receive uninterrupted Utility Services, the relief requested fairly

         balances Utility Companies’ rights and the Debtors’ rights under the Bankruptcy Code. I do not

         believe that Utility Companies will be prejudiced by either the proposed adequate assurance or the

         requirement to provide the Debtors with uninterrupted service. Accordingly, on behalf of the

         Debtors, I respectfully submit that the Court should approve the Utilities Motion.

                 7.       Insurance Motion22

                 157.     The Debtors seek entry of interim and final orders (i) authorizing the Debtors, in

         their discretion, to (a) maintain, supplement, amend, extend, renew or replace their existing

         insurance policies and Surety Bonds (as defined below) (collectively, the “Insurance Programs”)

         and (b) pay any premiums, deductibles, assessments, self-insured retention amounts, true-up

         amounts, broker fees, administrative fees, bond fees and other fees and costs related to the

         Insurance Programs (collectively, the “Insurance Obligations”) whether arising before or after

         the Petition Date, related to the Insurance Programs; and (ii) granting related relief. The Debtors

         estimate that before the final hearing on the Insurance Motion, prepetition Insurance Obligations

         totaling approximately $3,324,979 will be due and payable.

                          (a)     Insurance Policies

                 158.     The Debtors currently maintain approximately 29 insurance policies, which protect

         against operational risk inherent in the Debtors’ businesses and provide coverage in compliance



         22
           “Insurance Motion” means the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
         to Maintain and Renew Their Prepetition Insurance Programs and Pay All Obligations in Respect Thereof and (II)
         Granting Related Relief, filed contemporaneously herewith.
26643097.1
                                                               59
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     60 of61
                                                                           70of 71




         with various state and local laws (collectively, the “Insurance Policies”). The Insurance Policies

         help to protect the Debtors against, among other things, general liability; property loss; aircraft

         liability; political risk; crime; commercial automobile liability; umbrella and excess liability;

         marine cargo liability; workers compensation liability; media, cyber and technology attacks; and

         foreign liability. In addition, the Debtors maintain several Insurance Policies protecting against

         directors’ and officers’ liability and other management liability, including among other things,

         fiduciary liability. The aggregate amount of annual and monthly premiums for the Insurance

         Policies is approximately $12,604,336. Prior to the Petition Date, the Debtors paid all monthly

         premiums in full. However, certain Insurance Policies with annual premiums were renewed

         shortly before the Petition Date and, as a result, approximately $6,681,698 in annual premiums

         remain outstanding as of the Petition Date.

                        (b)     The Surety Bond Program

                159.    From time to time, the Debtors post surety bonds (the “Surety Bonds”) as collateral

         to secure certain obligations, including those owed to the U.S. Customs and Border Protection

         Agency (the “Customs Bonds”) and to the Georgia Department of Agriculture. The Surety Bonds

         are continuous and remain in full force and effect until cancelled. As of the Petition Date, the

         Debtors have outstanding three Surety Bonds totaling approximately $1,575,000, the premiums

         for which were paid in full prepetition. The Customs Bonds are secured by cash collateral in the

         amount of $1 million. The Debtors pay the full annual premiums for each of the Surety Bonds on

         or about each Surety Bond’s anniversary date, totaling approximately $29,500 across all of the

         Surety Bonds. Prior to the Petition Date, the Debtors paid all premiums for the Surety Bonds in

         full. However, Debtors recently renewed the Georgia Department of Agriculture Non-Auction

         Dealer Bond, and, as a result, approximately $2,000 in premiums on the bond remain outstanding

         as of the Petition Date and is due before July 1, 2020.
26643097.1
                                                         60
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      61 of62
                                                                            70of 71




                 160.    Participation in the Insurance Programs and the payment of the Debtors’ obligations

         in respect thereof are necessary costs of preserving the Debtors’ estates. With respect to the

         Insurance Programs, the Debtors seek only to maintain their existing Insurance Policies and Surety

         Bonds and honor their obligations related thereto in the ordinary course of their prepetition

         business on a postpetition basis. Such obligations include, among other things, renewing the

         Insurance Policies and Surety Bonds when they expire, and paying the premiums when they come

         due. As for the Insurance Policies, the insurance carriers may refuse to renew the Insurance

         Policies, which will require the Debtors to obtain replacement policies and possibly reconfigure

         their risk management program. That scenario would require the commitment of significant

         resources and could result in less favorable coverage or terms from the Debtors’ insurers during

         the early stages of these Chapter 11 Cases. I believe that any lapse in insurance coverage would

         leave the Debtors exposed to substantial liability, and it is therefore essential that the Debtors

         maintain their Insurance Programs and honor the Debtors’ obligations related thereto throughout

         these cases. Accordingly, I believe that the relief requested in the Insurance Motion is in the best

         interests of the Debtors, their estates, and all parties in interest and should be granted in all respects.

                 8.      Customer Programs Motion23

                 161.    The Debtors seek interim and final orders (i) authorizing the Debtors, in their

         discretion, to (a) maintain and administer customer-related programs, practices, and policies

         (collectively, the “Customer Programs”) and honor prepetition obligations to customers arising

         under the Customer Programs in the ordinary course of business and in a manner consistent with

         past practice (collectively, the “Prepetition Customer Obligations”) and (b) renew, replace,



         23
           “Customer Programs Motion” means the Debtors’ Motion for Entry of an Order Authorizing the Debtors to Honor
         and Continue Customer Programs and Customer Obligations in the Ordinary Course of Business, filed
         contemporaneously herewith.
26643097.1
                                                              61
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     62 of63
                                                                           70of 71




         implement, modify, or terminate any of the Customer Programs, in each case, as the Debtors deem

         appropriate in their business judgment and in the ordinary course of business, without further

         application to the Court, and (ii) granting certain related relief.

                 162.    The Debtors’ customer base primarily consists of major consumer tobacco product

         manufacturers (collectively, the “Customers”). In the ordinary course of business, the Debtors

         engage in certain practices to develop, support and sustain a positive reputation with their

         Customers and in the marketplace generally. From time to time, certain products the Debtors

         supply to their Customers are defective as the result of leaf quality, fumigation, or other issues or

         otherwise do not conform to their Customers’ specifications (the “Non-Conforming

         Goods”). Similarly, despite the Debtors’ efforts to manage their supply chain, certain products

         will occasionally be delivered in an inaccurate quantity (the “Misdelivered Goods” and together

         with the Non-Conforming Goods, the “Adjusted Goods”). In addition, the Debtors have in the

         past corrected billing errors after sending invoices to Customers. Though infrequent, such errors

         may include duplicative invoicing (when two invoices are created for the same shipment),

         improper invoicing (when the invoice created does not properly reflect the goods shipped or is

         otherwise incorrect), duplicative payment (when a Customer makes two payments on account of

         the same shipment), mispricing (when a Customer is charged or pays an incorrect price for the

         Debtors’ products), or other billing and payment errors (collectively, the “Invoicing Errors”).

                 163.    Generally, the Debtors issue credits to their Customers on account of Adjusted

         Goods or Invoicing Errors. The Debtors typically do not issue cash payments to their Customers

         as the result of such credits and, instead, pay these amounts by crediting the applicable Customer’s

         existing accounts receivable balance. Alternatively, with respect to Adjusted Goods, the Debtors

         may agree to correct or accept a return of the products previously shipped. The correct or returned


26643097.1
                                                           62
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      63 of64
                                                                            70of 71




         goods or adjustment will be in such quantity or amount as is allocable to the Adjusted Goods or

         sufficient to correct the Invoicing Error, as appropriate. In the last year, the Debtors have made

         approximately $4.4 million in adjustments on account of Adjusted Goods and Invoicing Errors.

                 164.     Continuing the Customer Programs without interruption and timely paying

         Prepetition Customer Obligations are vital to the Debtors’ business and will facilitate a smooth

         transition into Chapter 11, enhancing the prospect of success of these cases. On the other hand,

         failing to honor the Customer Programs likely would erode the Debtors’ reputation and harm the

         Debtors’ customer relations, in turn, decreasing the Debtors’ chance for a successful

         reorganization. I believe that the requested relief will advance the restructuring of the Debtors’

         businesses, both in terms of profitability and the engendering of goodwill with essential customers,

         especially at this critical time early in these cases. Accordingly, I believe that the relief requested

         in the Customer Programs Motion is in the best interests of the Debtors, their estates, and all parties

         in interest and should be granted in all respects.

                 9.       Equity Trading (NOL) Motion24

                 165.     In the NOL Motion, the Debtors seek the entry of interim and final orders

         (i) approving certain notification and hearing procedures related to certain transfers of Debtor

         Pyxus’ existing common stock, evidenced by any Beneficial Ownership thereof (any such record

         or Beneficial Ownership of existing common stock, the “Common Stock”), as detailed in Exhibit

         1 to the Proposed Interim Order (the “Procedures”); (ii) directing that any purchase, sale or other

         transfer of Common Stock in violation of the Procedures shall be null and void ab initio; and

         (iii) granting related relief.



         24
           “NOL Motion” means the Debtors’ Motion for Entry of Interim and Final Orders Approving Notification and
         Hearing Procedures for Certain Transfers of and Declarations of Worthlessness with Respect to Common Stock, filed
         contemporaneously herewith.
26643097.1
                                                                63
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     64 of65
                                                                           70of 71




                166.    Generally, a company generates net operating losses (“NOLs,” and together with

         certain other tax attributes, “Tax Attributes”) if the operating expenses it incurred exceed the

         revenues it earned during a single tax year. A company may apply, or “carry back” and “carry

         forward,” NOLs to reduce past and future tax payments depending on the tax year in which the

         NOLs were generated (subject to certain conditions as discussed in the NOL Motion).

                167.    As of March 31, 2020, the Debtors estimate that they have U.S. federal NOLs in

         the amount of approximately $356.1 million and U.S. state NOLs in the amount of approximately

         $639.5 million. Also, as of March 31, 2020, the Debtors estimate that they have foreign tax credit

         carryforwards in the amount of approximately $4.6 million. Finally, the Debtors further estimate

         that, as of March 31, 2020, they have certain disallowed business interest expense under section

         163(j) of the IRC in the amount of approximately $142.7 million. These Tax Attributes provide

         the potential for material future tax savings or other tax structuring possibilities in the Chapter 11

         Cases. The Tax Attributes are of significant value to the Debtors and their estates because the Tax

         Attributes may be utilized by the Debtors to offset any taxable income generated by transactions

         consummated during the Chapter 11 Cases. The value of the Tax Attributes will inure to the

         benefit of all of the Debtors’ stakeholders.

                168.    The Debtors do not believe Pyxus has undergone an “ownership change” for three

         years prior to the Petition Date, and therefore, none of its Tax Attributes is currently subject to the

         limitations under sections 382 and 383 of the IRC. Accordingly, I understand that the Debtors

         retain significant Tax Attributes that would be severely impaired by the occurrence of an

         “ownership change” during the pendency of the Chapter 11 Cases. Therefore, to maximize the

         use of NOLs and enhance recoveries for the Debtors’ stakeholders, the Debtors seek limited relief

         that will enable them to closely monitor certain transfers of Beneficial Ownership of Common


26643097.1
                                                           64
                       CaseCase
                            20-11570-LSS
                                20-11570 Doc
                                         Doc 2150-1
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                  PagePage
                                                                       65 of66
                                                                             70of 71




         Stock and claims of worthless stock deductions with respect to Beneficial Ownership of Common

         Stock so as to be in a position to act expeditiously to preserve the Tax Attributes.

                 169.     I believe the relief requested in the NOL Motion is limited solely to the extent

         necessary to preserve estate value. The Proposed Orders will affect only (a) holders of the

         equivalent of 4.5% or more of outstanding Common Stock, (b) parties who are interested in

         purchasing sufficient Common Stock to result in such party becoming a holder of 4.5% or more

         of Beneficial Ownership of outstanding Common Stock, and (c) any 50% Shareholder (as defined

         below) seeking to claim a worthless stock deduction.

                 170.     By establishing and implementing the Procedures, the Debtors will be in a position

         to object to “ownership changes” that threaten their ability to preserve the value of their Tax

         Attributes for the benefit of the estates. Accordingly, I believe the relief requested in the NOL

         Motion is in the best interests of the Debtors’ estates, their creditors, and all other parties in interest,

         and the NOL Motion should be granted in all respects.

         E. Payment of Claims Motions

                 10.      Pay Trade Motion25

               171.       The Debtors seek entry of interim and final orders (i) authorizing, but not directing,

         the Debtors to pay allowed prepetition claims for goods or services related to the Debtors’

         operations and other ordinary course claims (collectively, the “Prepetition Trade Claims”) of

         creditors (collectively, the “Trade Creditors”), including, but not limited to, vendors of goods and

         services, in the ordinary course of business, (ii) authorizing applicable banks and other applicable




         25
           “Pay Trade Motion” means the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
         to Pay Certain Prepetition Claims of Trade Creditors, (II) Authorizing Applicable Banks and Other Financial
         Institutions to Honor and Process Related Checks and Transfers and (III) Granting Related Relief, filed
         contemporaneously herewith.
26643097.1
                                                               65
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      66 of67
                                                                            70of 71




         financial institutions to honor and process related checks and transfers and (iii) granting related

         relief.

               172.     The Debtors incur numerous fixed, liquidated and undisputed payment obligations

         to the Trade Creditors in the ordinary course of business. The Trade Creditors provide the Debtors

         with goods and services essential to the operation of the Debtors’ businesses, including, among

         other things: agricultural products and ingredients essential to the manufacture of the Debtors’

         products, parts and equipment used in the Debtors’ manufacturing process, information technology

         services, product testing, lobbying and public relations services, shipping and warehousing

         services, logistics, fumigation, quality control services, leases of property and equipment, legal

         services, utility services, and maintenance and repair services, among others.

               173.     Although a substantial portion of such Prepetition Trade Claims would be classified

         as general unsecured claims under the Plan, certain Prepetition Trade Claims may (a) be

         administrative priority claims under sections 503(b)(9) of the Bankruptcy Code or (b) give rise to

         shipper’s, warehouseman’s, mechanic’s or other liens against the Debtors’ property. The Debtors

         have paid approximately $27.4 million on average to Trade Creditors during the twelve-month

         period preceding the Petition Date.       As of the Petition Date, the Debtors estimate that

         approximately $18.3 million of Prepetition Trade Claims are outstanding, approximately $13.1

         million of which will become due and payable prior to the final hearing on the Pay Trade Motion.

               174.     The Debtors are not seeking to pay all Prepetition Trade Claims immediately;

         rather, if authorized by the Court to pay such claims, the Debtors will process such payments in

         accordance with their normal accounts payable procedures, as they become due and payable in the

         ordinary course of the Debtors’ businesses and consistent with past practice or as otherwise agreed

         to between the Debtors and the applicable Trade Creditors. The Debtors’ postpetition financing


26643097.1
                                                         66
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 2150-1
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                PagePage
                                                                     67 of68
                                                                           70of 71




         facility will provide the Debtors with ample funding to pay the Prepetition Trade Claims and the

         Debtors’ budget specifically contemplates such funding.


              175.      I believe that it is a sound exercise of the Debtors’ business judgment to pay the

         Prepetition Trade Claims as they become due in the ordinary course of business or as otherwise

         agreed to with the respective Trade Creditors because doing so will help the Debtors avoid the

         potential for value-destructive interruption to their business operations during these Chapter 11

         Cases. The goods and services provided by Trade Creditors are necessary for the continued

         operation of the Debtors’ businesses. Irrespective of the proposed Plan treatment leaving Trade

         Creditors unimpaired, the Debtors anticipate that the failure to pay certain Prepetition Trade

         Claims as they become due would likely result in certain Trade Creditors refusing to provide

         essential goods and services and/or conditioning the delivery of such goods and services on

         compliance with onerous and commercially unreasonable terms. Indeed, where a Trade Creditor

         may itself be facing financial hardship, the Debtors’ failure to pay Prepetition Trade Claims may

         leave such Trade Creditor with little choice but to stop working for, or providing deliveries to, the

         Debtors.

              176.      I believe that this chain of events could lead to a material disruption to the Debtors’

         operations, and cause irreparable harm to the Debtors’ businesses, goodwill, market share and

         ultimate ability to restructure pursuant to the Plan. Replacement vendors and the search for such

         vendors, even to the extent available, would likely result in substantially higher costs for the

         Debtors. Moreover, I do not believe that the Debtors can rely on bringing motions to compel Trade

         Creditors to perform to address any potential holdups as their primary means of ensuring an

         uninterrupted supply of goods and services. A disruption may occur before the Debtors would be

         able to successfully bring an action in the Court to compel performance or otherwise enforce the

26643097.1
                                                          67
                      CaseCase
                           20-11570-LSS
                               20-11570 Doc
                                        Doc 2150-1
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                 PagePage
                                                                      68 of69
                                                                            70of 71




         automatic stay. In addition, I understand that certain of the Debtors’ arrangements with the Trade

         Creditors may not be executory in nature. The counterparty of such an arrangement may decide

         not to continue to do business with the Debtors unless paid on account of prepetition amounts due

         from the Debtors. In sum, if the Trade Creditors refuse to transact with the Debtors or limit credit

         or other trade terms, the operations of the Debtors’ businesses will likely be significantly disrupted.

               177.      I believe that the relief requested in the Pay Trade Motion is in the best interests of

         the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

         continue to manage their businesses in chapter 11 without disruption. Accordingly, I believe that

         the Pay Trade Motion should be granted in all respects.


                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct to the best of my knowledge and belief


         Dated: June 15, 2020
                Wilmington, Delaware
                                                       By:    /s/ Joel Thomas
                                                              Name: Joel Thomas
                                                              Title: Executive Vice President and Chief
                                                                      Financial Officer




26643097.1
                                                           68
             CaseCase
                  20-11570-LSS
                      20-11570 Doc
                               Doc 2150-1
                                       FiledFiled
                                             06/15/20
                                                  07/13/20
                                                        PagePage
                                                             69 of70
                                                                   70of 71




                                         Exhibit A


                                 Corporate Structure Chart


                                       [See attached]




26643097.1
                                                                                                                                   CaseCase
                                                                                                                                        20-11570-LSS
                                                                                                                                            20-11570 Doc
                                                                                                                                                     Doc 2150-1
                                                                                                                                                             FiledFiled
                                                                                                                                                                   06/15/20
                                                                                                                                                                        07/13/20
                                                                                                                                                                              PagePage
                                                                                                                                                                                   70 of71
                                                                                                                                                                                         70of 71




                                                                       AOI RELIEF FUND, INC.                                                                                                                                                 PYXUS INTERNATIONAL, INC. (USA)
                                100%                                          (USA)                                                                                                                                                                     CO #150
DIBRELL BROTHERS, INCORPORATED
             (USA)                                                                                                              Company Overview: Corporate Structure                                                                                                                                                                       100%                                                        99.9995% (0.0005% AOI Services, Inc.)          100%
                                                                                                                                                                                                                                                         100%
                                                                                                                                                                                                                                                                                                                                                    TRANS-CONTINENTAL LEAF                              ALLIANCE ONE ZAMBIA LTD. (FKA
                                100%                                                                                                                                                                                                       ALLIANCE ONE INTERNATIONAL, LLC                                                                                                                                                                               PYXUS AGRICULTURE HOLDINGS
                                                                                                                                                                                                                                                                                                                                                       TOBACCO CORP. LTD.                              STANCOM TOBACCO SERVICES LTD.)
                                                                                                                                                                                                                                                     (USA) CO #140                                                                                                                                                                                           LIMITED (UK) CO #815
                                                                                                                                                                                                                                                                                                                                                     (LIECHTENSTEIN) CO #725                                  (ZAMBIA) CO #646
THE AUSTIN TOBACCO COMPANY, INC.
              (USA)                                                                                                                                                                                                                                                                                                                         100%                                                                                           99.95%                                      100%
                                                                                100%                                                                           100%
                                                                                                                                                                                                                                                                                                                                            MAURITIUS TOBACCO INVESTMENTS LTD
                                100%                                                                                                                              ALLIANCE ONE INTERNATIONAL                                                                                                                                                                                                                   DIMON TANZANIA LTD.                           PYXUS AGRICULTURE
                                                                           ALLIANCE ONE NORTH AMERICA, LLC                                                                                                                                                                                                                                              (MAURITIUS)
                                                                                                                                                                       HOLDINGS, LTD (UK)                                                                                                                                                                                                                          (TANZANIA)                           TANZANIA LTD (TANZANIA) CO #816
                                                                                     (USA) CO #101                                                                                                                                                                                                                                                        CO #730
 AUSTIN CAROLINA COMPANY (USA)                                                                                                                                              CO #741
                                                                                                                                                                                                                                                                                                                                            100%                                                             99.90% (0.10% AOI SERVICES)                                               100%
                                                                                100%                                                                                                                                                      100%
                                                                                                                                                               100%
                                100%                                                                                                                                                                                                                                                                                                         LEAF TRADING COMPANY, LTD (RUSSIA)                             PT ALLIANCE ONE INDONESIA                         PYXUS AGRICULTURE LTD
                                                                           ALLIANCE ONE TOBACCO CANADA, INC.                                                                                                                                                                                                                                              CO #728                                               (INDONESIA) CO #516                              (MALAWI) CO #817
                                                                                    (CANADA) CO #113                                                                  INTABEX NETHERLANDS BV
 A. C. MONK & COMPANY, INC (USA)                                                                                                                                                                                                                 FIGR BRANDS, INC. (CANADA)
                                                                                                                                                                        (NETHERLANDS) CO #709                                                                                                                                               100%                                                                                             100%
                                                                                100%
                                                                                                                                                                                                                                                                  100%                                                                                                                                    ALLIANCE ONE INTERNATIONAL
                                100%                                                                                                                                                                                                                                                                                                         GADORA TOBACCO, PSC (JORDAN) CO                                                                              PYXUS AGRICULTURE CANADA,
                                                                           BRITISH LEAF TOBACCO COMPANY OF                                                                                                                                                                                                                                                                                              SINGAPORE, PTE. LTD. (SINGAPORE)
                                                                                                                                                                                                                                                                                                                                                          #740                                                                                                   LTD. (CANADA)
                                                                                 CANADA, INC. (CANADA)                                                                                                                                           FIGR CANADA HOLDING ULC                                                                                                                                            CO #505
CHINA AMERICAN TOBACCO COMPANY                                                                                                                                                                                                                           (CANADA)                                                                                                                           99.98%
             (USA)                                                                                                                                                                                                                                                                                                                          100%
                                                                                                                                                                                                                                                          CO # 128
                                                                                                                                                                                                                                                                                                                                              STANCOM TOBACCO (PRIVATE) LTD.
                                100%                                                                                                                           100%                                                            94.3%                                                   80%                                                                                                                  ALLIANCE ONE SERVICES                             ANTHOS BOTANICAL DOOEL
                                                                               100%                 55%                                                                                                                                                                                                                                                (ZIMBABWE)
                                                                                                                                                                                                                                                                                                                                                                                                        THAILAND LTD (THAILAND) CO # 514                        (MACEDONIA) CO #252
                                                                                                                                                                                                                    CANADA’S ISLAND GARDENS, INC.                                                                                                         CO #644
                                                     ALLIANCE ONE ROTAG AG                                                                                                                                                                                                    FIGR NORFOLK, INC
CAROLINA LEAF TOBACCO COMPANY                                                                             PT INDONESIA TRI SEMBILAN
                                               (FORMERLY DIMON ROTAG AG) (GERMANY)                                                                                KAYPACHA SAU (ARGENTINA)                              (DBA FIGR EAST, INC.)                            (FKA GOLDLEAF PHARM, INC.)                                                                                                   60%
             (USA)                                                                                            (INDONESIA) CO #511                                                                                                                                                                                                           99.6%
                                                             CO #204                                                                                                                                                     (CANADA) CO #130                                     (CANADA) CO #131
                                                                                                                                                                                                                                                                                                                                                SENA INVESTMENTS (PVT) LTD
                                                                            99.999%                99.999%                                                                                                                                                                                                                                                                                             ALLIANCE ONE MYANMAR COMPANY
                                100%                                                                                                                                                                                                                                                                                                                    (ZIMBABWE)
                                                                                                                                                                                                                                                                                                                                                                                                          LIMITED (MYANMAR) CO #519
                                                                                                                                                                                                                                                                                                                                                          CO # 639
                                                   ALLIANCE ONE MACEDONIA AD                                 RIO GRANDE TABACOS                                                             100%
 DIMON INTERNATIONAL, INC. (USA)                                                                                                                                                                                                                                                                                                                                               100%                  100%
                                                       (MACEDONIA) CO #214                                     (BRAZIL) CO #404
                                                                                                                                                                                                                                                      All CHINA                                                                                                                                       ALLIANCE ONE (BEIJING) ENTERPRISE
                                                                                                                                                                                               ALLIANCE ONE INTERNATIONAL                                                                                                                              STANFIRE (PVT) LTD
                                100%                                            100%                 99.999% (0.001% AOIT BV)                                                                                                                            REP                                                                                                                                         MANAGEMENT AND CONSULTING CO. LTD.
                                                                                                                                                                                             TABAK B.V. (NETHERLANDS) CO #703                                                                                                                             (ZIMBABWE)
                                                                                                                                                                                                                                                       OFFICE                                                                                                                                                     (CHINA)
                                                                                                         ALLIANCE ONE BRASIL
         MONK-AUSTIN                                 ALLIANCE ONE TOBACCO                                                                                                                   100%
                                                                                                     EXPORTADORADE TABACOS LTDA                                                                                                                                                                                                             99.95%
    INTERNATIONAL, INC. (USA)                    BULGARIA EOOD (BULGARIA) CO #210                                                                                                                                                                                                                                                                                                                                                               100%
                                                                                                            (BRAZIL) CO #402                                                                                                                          VIETNAM
                                                                                                                                                                                            ALLIANCE ONE INTERNATIONAL GmbH                                                                                                                 KINGOLWIRA TOBACCO COMPANY LIMITED
                                                                                100%                49%                                                                                                                                                 REP                                                                                                                                           ALLIANCE ONE (BEIJING)ENTERPRISE MANAGEMENT
                                100%                                                                                                                                                              (SWITZERLAND) CO # 702                                                                                                                                 (TANZANIA)                                  AND CONSULTING SERVICES CO., LTD KUNMING BRANCH
                                                                                                                                                                                                                                                       OFFICE
                                                                                                                                                                                                                                                                                                                                                           CO #648
                                                   DIMON SOUTH AFRICA (PTY) LTD                    CHINA BRASIL TABACOS EXPORTADORA
    W A ADAMS COMPANY (USA)                                                                                                                                                                                                                                                                                                                                                                                                                     100%
                                                      (SOUTH AFRICA) CO #615                               S/A. (BRAZIL)CO # 416
                                                                                                                                                                                                                                                                                                                                      50%    ALLIANCE ONE TOBACCO (KENYA) LTD         50%             ALLIANCE ONE (BEIJING) ENTERPRISE MANAGEMENT
                                100%                                           99.99%               99.9%                                                                                                             100%                                                                                                                               (KENYA)                                            AND CONSULTING SERVICES CO., LTD
                                                                                                                                                                                                   100%                                                                                                                                                                                                              BAOSHAN BRANCH
                                                                                                                                                                                                                                                                                                                                                          CO #629
  ALLIANCE ONE INTERNATIONAL                                                                       ALLIANCE ONE TABACO GUATEMALA SA                                  STANDARD COMMERCIAL SA
                                                      ALLIANCE ONE TOBACCO                                                                                                                                              ALLIANCE ONE INTERNATIONAL
       SERVICES, INC.(USA)                                                                                (GUATEMALA)CO #303                                              (SWITZERLAND)                                                                                                                                                                                                                                                         100%
                                                  TANZANIA LTD. (TANZANIA) CO #607                                                                                                                                      SERVICES LIMITED (UK) CO #705
                                                                                                                                                                             CO #722
                                                                                                                                                                                                                                                                                                                                                                                                      ALLIANCE ONE (BEIJING) ENTERPRISE MANAGEMENT
                                100%                                             35%                100%                                                       99.99%                                                 100%                                                                                                                                                                           AND CONSULTING SERVICES CO., LTD GUIYANG BRANCH


                                                    ASSOCIATION OF TANZANIA                                 ALLIANCE ONE TOBACCO                                ALLIANCE ONE TUTUN AS (TURKEY)
  TOBACCO SERVICES LLC (USA)                                                                                                                                                                                              SCTC (UK) LTD. (UK) CO #724                                                                                                                                                                                           100%
                                                 TOBACCO TRADERS LTD(TANZANIA)                              D.O.O. (SERBIA) CO #226                                        CO #234
                                                                                                                                                                                                                                                                                                                                                                                                      ALLIANCE ONE (BEIJING) ENTERPRISE MANAGEMENT
                                100%                                            100%                95% (5% BY TCLTC)                                          92%                                                                                       49%                                                                                                                                         AND CONSULTING SERVICES CO., LTD CHENGDU BRANCH


                                                 ALLIANCE ONE TOBACCO (UGANDA)                     ALLIANCE ONE TOBACCO ARGENTINA SA                                                                                                                                                                                                                                                                 49%
    CRES TOBACCO COMPANY                                                                                                                                                                                                ALLIANCE ONE INDUSTRIES INDIA
                                                         LIMITED CO #647                                      (ARGENTINA)                                         HERMAN TUTUN TIC (TURKEY)
         LLC (USA) CO                                                                                                                                                                                                      PVT LTD (INDIA) CO #506
                                                                                                                 CO #307                                                                                                                                                                                                                                                                                    ADAMS INTERNATIONAL LTD
                                                                                                                                                               50%                                                                                                                                                                                                                                             (THAILAND) CO #507
                                                                                100%                 100%
                                                                                                                                                                                                                                                        99.99%
    ALLIANCE ONE SPECIALTY                                                                                  MASHONALAND TOBACCO
                                       100%                                                                                                                   ORYANTALTUTUN PAKETLEME SANAYIE                                                                                                                                                                                                                                                 17%
        PRODUCTS LLC*                               DIMON HELLAS TOBACCO SA                                   HOLDINGS (PVT) LTD
                                                                                                                                                                       VE TICARET AS                                         ALLIANCE ONE TOBACCO
         (USA) CO #120                                  (GREECE) CO #206                                         (ZIMBABWE)
                                                                                                                                                                     (TURKEY) CAB#251                                         (MALAWI) LTD CO #602*
                                                                                                                    CO #616                                                                                                                                                                                                                                                                              CHIENGMAI COMMERCIAL CO., LTD
                                                                                                    100%                                                                                                                                                                                                                                                                                                          (THAILAND)
                                                                                                                                                                                                  100%                                                  99.99%
       EASTERN CAROLINA                100%                                                                 MASHONALAND TOBACCO                                                                                                                                                                                                                                                                                                              42.7%
        PACKAGING, LLC                                                                                             COMPANY                                            WORLD LEAF TRADING FZE                             IMPALA FARMING CO. LIMITED
         (USA) CO #129                                                                                        (ZIMBABWE) CO #643                                         (DUBAI) CO #736                                      (MALAWI) CO #614                                                                                                                                                          SINOVEST ENTERPRISES COL, LTD.
           100%                                                                                                                                                                                                                                                                                                                                                                                                   (THAILAND)
                                                                                                                                                               100%                                                                                       25%
                                                            100%
                                                                                                                                                                                                                                                                                                                                                                                                      49%
      AOSP INVESTMENTS LLC                                                                                                                                           WORLD LEAF TRADING (WLT)                        TOBACCO PROCESSORS ASSOCIATION
          (USA) CO #122                          GLOBAL SPECIALTY PRODUCTS, LLC
                                                                                                                                                                     AFRICA (MAURITIUS) CO# 738                              LIMITED (MALAWI)                                                                                                                                                         SIAM TOBACCO EXPORT CORPORATION
                                                          (USA) CO #125
                                                                                                                                                                                                                                                                                                                                                                                                             LTD. (THAILAND)CO #509
                                                                                                                                                               100%                                                                                     99.99%
                                        51%                                                                                                                                                                                                                                                                                                                                                           100%
                                                                                        100%                                                                           WORLDLEAFTRADING
       HUMBLE SPECIALTY                          PYXUS AGRICULTURE USA, LLC (USA)                                                                                                                                              TABAGRI (2003) LIMITED
                                                                                                                                                                            CAYMAN
       PRODUCTS LLC (USA)                                    CO #136                                                                                                                                                             (MALAWI) CO #635                                                                                                                                                             SOUTHERTON HOLDINGS
                                                                                                                                                                     (CAYMAN ISLANDS) CO #737
                                                                                                                                                                                                                                                                                                                                                                                                               (HONG KONG) LIMITED
                                                                                                                                                                                                  100%                99.99%
                                                                                                                                                                                                                                                                                                                                                                                                      100%
                                        50%                                             100%                                                                          GLOBAL LEAF TRADING FZE
                                                       GSP PROPERTIES, LLC                                                                                                                                            TABMARC LIMITED (MALAWI) CO #636
       PURILUM, LLC (USA)                                                                                                                                                 (DUBAI) CO #739
            CO #133
                                                              (USA)                                                                                                                                                                                                                    1L/2L/ABL Obligor                                                                                               GLOBAL LEAF SERVICES HONG KONG
                                                                                                                                                                                                                                                                                                                                                                                                         LIMITED (HONG KONG) CO #742
                                                                                                                                                                                                  100%                100%

                                        40%                    ZIP                       80%                                                                         CARRINGTON & MICHAUX AG
                                                                                                                                                                                                                                INTABEX S.A. AG LTD
                                                                                                                                                                                                                                                                                       DIP Guarantor                                                                                                  100%

      NICOTINE RIVER LLC                                 FULFILLMENT LLC                                                                                                  (SWITZERLAND)
                                                                                                                                                                                                                                  (SWITZERLAND)                                                                                                                                                       LI FU HENG LIAN (BEIJING) CONSULTING
          (USA) CO #1                                      (USA) CO #132                                                                                                     CO #718
                                                                                                                                                                                                                                                                                                                                                                                                                 CO., LTD (CHINA)
                                                                                                                                                                                                  100%                100%                                                             Sellers under receivables facility
TWELFTH STATE BRANDS, LLC (USA)         100%         PUREAG-NC, LLC (USA) CO            100%                                                                                                                        TRANS-CONTINENTAL LEAF TOBACCO AG
                                                                                                                                                                     SCTS (UK) LTD. (UK) CO #723
           CO #124                                           #126                                                                                                                                                         (SWITZERLAND) CO # 734
                                                                                                                                                                                                                                                                                       Filing Entity
                                                                   100%                                                                                                                           100%                100%

                                        51%
                                                       CRITICALITY LLC (USA)                                                                                          DIMON INTERNATIONAL AG                            W.A. ADAMS INTERNATIONAL AG                                    Borrower or Guarantor under a Foreign Line of Credit
       HUMBLE JUICE CO.,                                                                                                                                                  (SWITZERLAND)                                        (SWITZERLAND)
        LLC USA) CO #135
                                                                                                                                                                                                                                                                                      * Alliance One Specialty Products, LLC is not a 2L Guarantor
